EXHIBIT 10.3

IMPERVA, INC.

2011 Stock Option and Incentive Plan

1. PURPOSE.  The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents and Subsidiaries
that exist now or in the future, by offering them an opportunity to participate
in the Company’s future performance through the grant of Awards.  Capitalized
terms not defined elsewhere in the text are defined in Section 27.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available.   Subject to Section 2.5 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of this
Plan by the Board, is 1,000,000 Shares plus (a) any reserved shares not issued
or subject to outstanding grants under the Company’s 2003 Stock Plan (together
with any subplans and addenda adopted thereunder, the “Prior Plan”) on the
Effective Date, (b) shares that are subject to stock options granted under the
Prior Plan that cease to be subject to such stock options after the Effective
Date (other than by exercise), (c) shares issued under the Prior Plan before or
after the Effective Date pursuant to the exercise of stock options that are,
after the Effective Date, forfeited, and (d) shares issued under the Prior Plan
that are repurchased by the Company at the original issue price.

2.2 Lapsed, Returned Awards.  Shares subject to Awards, and Shares issued under
this Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such
Shares:  (a) are subject to issuance upon exercise of an Option or SAR granted
under this Plan but which cease to be subject to the Option or SAR for any
reason other than exercise of the Option or SAR; (b) are subject to Awards
granted under this Plan that are forfeited or are repurchased by the Company at
the original issue price; (c) are subject to Awards granted under this Plan that
otherwise terminate without such Shares being issued; or (d) are surrendered
pursuant to an Exchange Program.  To the extent an Award under this Plan is paid
out in cash rather than Shares, such cash payment will not result in reducing
the number of Shares available for issuance under this Plan.  Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under this
Plan. For the avoidance of doubt, Shares that otherwise become available for
grant and issuance because of the provisions of this Section 2.2 shall not
include Shares subject to Awards that initially became available because of the
substitution clause in Section 21.2 hereof.

2.3 Minimum Share Reserve.  At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4 Limitations.  No more than 20,000,000 Shares shall be issued pursuant to the
exercise of ISOs.

2.5 Adjustment of Shares.  If the number of outstanding Shares is changed by a
stock dividend, an extraordinary cash dividend, recapitalization, spin-off,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company, without consideration,
then (a) the number of Shares reserved for issuance and future grant under this
Plan set forth in Section 2.1, (b) the Exercise Prices of and number of Shares
subject to outstanding Options and SARs, (c) the number of Shares subject to
other outstanding Awards, (d) the maximum number of shares that may be issued as
ISOs set forth in Section 2.4, (e) the maximum number of Shares that may be
issued to an individual or to a new Employee in any one calendar year set forth
in Section 3 and (f) the number of Shares that are granted as Awards to
Non-Employee Directors as set forth in Section 12, shall be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.

1

--------------------------------------------------------------------------------

3. ELIGIBILITY.  ISOs may be granted only to Employees.  All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors of the
Company or any Parent or Subsidiary of the Company; provided such Consultants,
Directors and Non‑Employee Directors render bona fide services not in connection
with the offer and sale of securities in a capital-raising transaction.  No
Participant will be eligible to receive or be granted more than 500,000 Shares
in any calendar year under this Plan pursuant to the grant of Awards except that
new Employees of the Company or of a Parent or Subsidiary of the Company
(including new Employees who are also officers and directors of the Company or
any Parent or Subsidiary of the Company) are eligible to receive or be granted
up to a maximum of 1,000,000 Shares in the calendar year in which they commence
their employment.

4. ADMINISTRATION.

4.1 Committee Composition; Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors.  The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of this Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised or settled (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, the method to satisfy tax
withholding obligations or any other tax liability legally due and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and

(o) delegate any of the foregoing to a subcommittee consisting of one or more
officers pursuant to a specific delegation as permitted by applicable law; and

(p) make all other determinations necessary or advisable for the administration
of this Plan.

2

--------------------------------------------------------------------------------

4.2 Committee Interpretation and Discretion.  Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
this Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under
this Plan.  Any dispute regarding the interpretation of this Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.  The Committee may delegate to one
or more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

4.3 Section 162(m) of the Code and Section 16 of the Exchange Act.  When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act).  With respect to Participants whose compensation is subject to
Section 162(m) of the Code, and provided that such adjustments are consistent
with the regulations promulgated under Section 162(m) of the Code, the Committee
may adjust the performance goals to account for changes in law and accounting
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.

4.4 Foreign Award Recipients.  Notwithstanding any provision of this Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to:  (a) determine which Subsidiaries shall be covered by this
Plan; (b) determine which individuals outside the United States are eligible to
participate in this Plan; (c) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (d) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in this Plan; and
(e) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals.  Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

4.5 Documentation.  The Award Agreement for a given Award, this Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

5. OPTIONS.  The Committee may grant Options to Participants and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

5.1 Option Grant.  Each Option granted under this Plan will identify the Option
as an ISO or an NQSO.  An Option may be, but need not be, awarded or vested upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement.  If the

3

--------------------------------------------------------------------------------

Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2 Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date.  The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period.  Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of ten (10)
years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted.  The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

5.4 Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of
grant.  Payment for the Shares purchased must be made in accordance with
Section 11 and the Award Agreement and in accordance with any procedures
established by the Company.  The Exercise Price of a NQSO may not be less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.

5.5 Method of Exercise.  Any Option granted hereunder will be exercisable
according to the terms of this Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share.  An Option will be deemed
exercised when the Company receives: (a) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (b) full payment for the Shares with respect to which the Option
is exercised (together with applicable withholding taxes). Full payment may
consist of any consideration and method of payment authorized by the Committee
and permitted by the Award Agreement and this Plan. Shares issued upon exercise
of an Option will be issued in the name of the Participant. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 2.5 of
this Plan.  Exercising an Option in any manner will decrease the number of
Shares thereafter available, both for purposes of this Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

5.6 Termination.  The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):

(a) If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three (3)
months after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.

(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within three (3) months after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized designee, as prescribed in
the Award Agreement, no later than twelve (12) months after the Termination Date
(or

4

--------------------------------------------------------------------------------

such shorter time period not less than six (6) months or longer time period not
exceeding five (5) years as may be determined by the Committee), but in any
event no later than the expiration date of the Options.

(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized designee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any
event no later than the expiration date of the Options.

(d) If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any no event later than
the expiration date of the Options.

5.7 Limitations on Exercise.  The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8 Limitations on ISOs.  With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NQSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.  In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

5.9 Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.  Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the
Code.  Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants; provided, however, that the Exercise
Price may not be reduced below the Fair Market Value on the date the action is
taken to reduce the Exercise Price.

5.10 No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS.

6.1 Awards of Restricted Stock.  A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”).  The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to this Plan.

6.2 Restricted Stock Purchase Agreement.  All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement.  Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant.  If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

5

--------------------------------------------------------------------------------

6.3 Purchase Price.  The Purchase Price for a Restricted Stock Award will be
determined by the Committee, may be less than Fair Market Value on the date the
Restricted Stock Award is granted, and may be zero.  Payment of the Purchase
Price must be made in accordance with Section 11 of this Plan, and the Award
Agreement and in accordance with any procedures established by the Company.

6.4 Terms of Restricted Stock Awards.  Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement.  Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant.  Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.5 Termination of Participant.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

7. STOCK BONUS AWARDS

7.1 Awards of Stock Bonuses.  A Stock Bonus Award is an award to an eligible
person of Shares for services to be rendered or for past services already
rendered to the Company or any Parent or Subsidiary.  All Stock Bonus Awards
shall be made pursuant to an Award Agreement.  Except as otherwise determined
by  the Committee, no payment from the Participant will be required for Shares
awarded pursuant to a Stock Bonus Award.  If the Committee requires payment for
Shares awarded pursuant to a Stock Bonus Award, the Purchase Price will be
determined by the Committee and may be less than Fair Market Value on the date
the Stock Bonus Award is granted.  Payment of the Purchase Price must be made in
accordance with Section 11 of this Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

7.2 Terms of Stock Bonus Awards.  The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and the
restrictions thereon (if any).  These restrictions may be based upon completion
of a specified number of years of service with the Company or upon satisfaction
of performance goals based on Performance Factors during any Performance Period
as set out in advance in the Participant’s Stock Bonus Agreement.  Prior to the
grant of any Stock Bonus Award subject to restrictions or performance goals, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (b) select from among the
Performance Factors to be used to measure performance goals; and (c) determine
the number of Shares that may be awarded to the Participant.  Performance
Periods may overlap and a Participant may participate simultaneously with
respect to Stock Bonus Awards that are subject to different Performance Periods
and different performance goals and other criteria.

7.3 Form of Payment to Participant.  Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.4 Termination of Participation.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

8. STOCK APPRECIATION RIGHTS.

8.1 Awards of SARs.  A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by
(b) the number of Shares with respect to which the SAR is being settled (subject
to any maximum number of Shares that may be issuable as specified in an Award
Agreement).  All SARs shall be made pursuant to an Award Agreement.

6

--------------------------------------------------------------------------------

8.2 Terms of SARs.  The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s Termination on each SAR.  The Exercise Price
of the SAR will be determined by the Committee when the SAR is granted, and may
not be less than Fair Market Value.  A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement.  If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any.  Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.

8.3 Exercise Period and Expiration Date.  A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR.  The SAR Agreement shall set forth
the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted.  The Committee
may also provide for SARs to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, upon the
attainment during a Performance Period of performance goals based on Performance
Factors), in such number of Shares or percentage of the Shares subject to the
SAR as the Committee determines.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).  Notwithstanding the
foregoing, the rules of Section 5.6 also will apply to SARs.

8.4 Form of Settlement.  Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof.  The portion of a SAR being settled may
be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee determines, provided that the terms of the
SAR and any deferral satisfy the requirements of Section 409A of the Code.

8.5 Termination of Participation.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

9. RESTRICTED STOCK UNITS.

9.1 Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock).  All
RSUs shall be made pursuant to an Award Agreement.

9.2 Terms of RSUs.  The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s Termination on
each RSU.  An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement.  If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU.  Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.3 Form and Timing of Settlement.  Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both.  The Committee also may permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.4 Termination of Participant.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

7

--------------------------------------------------------------------------------

10. PERFORMANCE SHARES.

10.1 Awards of Performance Shares.  A Performance Share Award is an award to a
Participant denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock).  Grants of Performance
Shares shall be made pursuant to an Award Agreement.

10.2 Terms of Performance Shares.  The Committee will determine, and each Award
Agreement shall set forth, the terms of each award of Performance Shares
including, without limitation: (a) the number of Shares deemed subject to such
Award; (b) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(c) the consideration to be distributed on settlement, and the effect of the
Participant’s Termination on each award of Performance Shares.  In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares.  Prior to settlement the
Committee shall determine the extent to which Performance Shares have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Shares that are subject to different
Performance Periods and different performance goals and other criteria.

10.3 Value, Earning and Timing of Performance Shares.  Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant.  After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.

10.4 Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

11. PAYMENT FOR SHARE PURCHASES.

Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):

(a) by cancellation of Participant’s indebtedness to the Company;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted or
other cashless exercise program implemented by the Company in connection with
this Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

12. GRANTS to Non-Employee directors.

12.1 Types of Awards.  Non-Employee Directors are eligible to receive any type
of Award offered under this Plan except ISOs.  Awards pursuant to this
Section 12 may be automatically made pursuant to policy adopted by the Board, or
made from time to time as determined in the discretion of the Board.  The
aggregate number of Shares subject to Awards granted to a Non-Employee Director
pursuant to this Section 12 in any calendar year shall not exceed 250,000
shares.

8

--------------------------------------------------------------------------------

12.2 Eligibility.  Awards pursuant to this Section 12 shall be granted only to
Non‑Employee Directors.  A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.

12.3 Vesting, Exercisability and Settlement.  Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the
Board.  With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.

13. WITHHOLDING TAXES.

13.1 Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and international withholding tax requirements prior to the delivery of Shares
pursuant to exercise or settlement of any Award.  Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.

13.2 Stock Withholding.  The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (iii) delivering to the
Company already‑owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld , or (iv) withholding from the proceeds of the
sale of otherwise deliverable Shares acquired pursuant to an Award either
through a voluntary sale or through a mandatory sale arranged by the Company.
The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

14. TRANSFERABILITY.  Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution.  If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate.  All Awards shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after the
Participant’s death, by the Participant’s designee, provided that such designee
has been designated prior to the Participant’s death on a form prescribed by the
Company.  In the absence of any such effective designation, such Awards may be
exercised only by the beneficiary designated by the Participant with the largest
beneficial interest; or, if there is no single beneficiary with a majority or
plurality of interest, the then-acting trustee of the latest revocable trust
established by the Participant of which Participant was a beneficiary or, if
none, the executors or administrators of the Participant’s estate.  No transfer
by will or the laws of descent and distribution of any Award shall be effective
to bind the Company unless the Committee shall have been furnished with
(a) written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
(b) an agreement by the transferee to comply with all the terms and conditions
of the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgements made by the Participant in connection with the
grant of the Award.

15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1 Voting and Dividends.  No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant except for any Dividend Equivalent Rights permitted by an applicable
Award Agreement.  After Shares are issued to the Participant, the Participant
will be a stockholder and have all the rights of a stockholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2. The Committee, in its discretion, may
provide in the Award Agreement evidencing any Award that the Participant shall
be entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Shares subject to such

9

--------------------------------------------------------------------------------

Award during the period beginning on the date the Award is granted and ending,
with respect to each Share subject to the Award, on the earlier of the date on
which the Award is exercised or settled or the date on which they are
forfeited; provided, that under no circumstances may Dividend Equivalent Rights
be granted for any Option or SAR. Such Dividend Equivalent Rights, if any, shall
be credited to the Participant in the form of additional whole Shares as of the
date of payment of such cash dividends on Shares.

15.2 Restrictions on Shares.  At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.  The Company’s Right of Repurchase shall be automatic
with respect to Unvested Shares awarded to the Participant for no Purchase
Price.

16. CERTIFICATES.  All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

17. ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.  Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral.  In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve.  The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval, the Committee may (a) reprice Options or SARS (and where such
repricing is a reduction in the Exercise Price of outstanding Options or SARS,
the consent of the affected Participants is not required provided written notice
is provided to them), and (b) with the consent of the respective Participants
(unless not required pursuant to Section 5.9 of this Plan), pay cash or issue
new Awards in exchange for the surrender and cancellation of any, or all,
outstanding Awards.

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other
issuance.  Notwithstanding any other provision in this Plan, the Company will
have no obligation to issue or deliver certificates for Shares under this Plan
prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable.  The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.

10

--------------------------------------------------------------------------------

20. NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.

21. CORPORATE TRANSACTIONS.

21.1 Assumption or Replacement of Awards by Successor.  In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants.  In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards).  The successor corporation may also issue,
in place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant.  In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine;  the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction.  In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such
period.  Awards need not be treated similarly in a Corporate Transaction.

Notwithstanding anything to the contrary in this Section 21.1, the Committee, in
its sole discretion, may grant Awards that provide for acceleration upon a
Corporate Transaction or in other events in the specific Award Agreements.

21.2 Assumption of Awards by the Company.  The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.  Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code).  In the event
the Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under this Plan or authorized for grant to a Participant in
a calendar year.

21.3 Non-Employee Directors’ Awards.  Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non‑Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

22. ADOPTION AND STOCKHOLDER APPROVAL.  This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate
ten (10) years from the date this Plan is adopted by the Board.  This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware.

11

--------------------------------------------------------------------------------

24. AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25. NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY.  Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

27. DEFINITIONS.  As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

“Award” means any award under this Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (except as may otherwise be defined in Participant’s employment or
services agreement or Award Agreement) (a) the commission of an act of theft,
embezzlement, fraud or dishonesty, (b) a breach of fiduciary duty to the Company
or a Parent or Subsidiary, or (c) a failure to materially perform the customary
duties of Employee’s employment.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Common Stock” means the common stock of the Company.

“Committee” means the Compensation Committee of the Board or those persons to
whom administration of this Plan, or part of this Plan, has been delegated as
permitted by law.

“Company” means Imperva, Inc., or any successor corporation.

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.

“Corporate Transaction” means the occurrence of any of the following events:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or “group” (two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding, or
disposing of the applicable securities referred to herein)  becomes the
“beneficial owner” (as defined in Rule 13d‑3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then‑outstanding
voting securities; (b) the consummation of the sale or other disposition by the
Company of all or substantially all of the Company’s assets; (c) the
consummation of a merger,

12

--------------------------------------------------------------------------------

reorganization, consolidation or similar transaction or series of related
transactions of the Company with any other corporation, other than a merger,
reorganization, consolidation or similar transaction (or series of related
transactions) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least a majority of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger, reorganization,
consolidation or similar transaction (or series of related transactions), or
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).

Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation (as defined in Section 409A of the Code) would become
payable under this Plan by reason of a Corporate Transaction, such amount shall
become payable only if the event constituting a Corporate Transaction would also
qualify as a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company, each as
defined within the meaning of Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
IRS guidance that has been promulgated or may be promulgated thereunder from
time to time.

“Director” means a member of the Board.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that except with respect to Awards granted as
ISOs, the Committee in its discretion may determine whether a total and
permanent disability exists in accordance with non-discriminatory and uniform
standards adopted by the Committee from time to time, whether temporary or
permanent, partial or total, as determined by the Committee.

“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.

“Effective Date” means the date of the underwritten initial public offering of
the Company’s Common Stock pursuant to a registration statement that is declared
effective by the SEC.

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).

“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option, and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;

13

--------------------------------------------------------------------------------

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable;

(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

“Participant” means a person who holds an Award under this Plan.

“Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies) to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:

 

·

bookings and/or bookings growth;

 

·

net revenue and/or net revenue growth;

 

·

earnings per share and/or earnings per share growth;

 

·

earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 

·

operating income and/or operating income growth;

 

·

net income and/or net income growth;

 

·

total stockholder return and/or total stockholder return growth;

 

·

return on equity;

 

·

operating cash flow return on income;

 

·

adjusted operating cash flow return on income;

 

·

economic value added;

 

·

control of expenses;

 

·

cost of goods sold;

 

·

profit margin;

 

·

stock price;

 

·

debt or debt-to-equity;

 

·

liquidity;

14

--------------------------------------------------------------------------------

 

·

intellectual property (e.g., patents)/product development;

 

·

mergers and acquisitions or divestitures;

 

·

individual business objectives;

 

·

company-specific operational metrics; and

 

·

any other factor (such as individual business objectives or unit-specific
operational metrics) the Committee so designates.

“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.

“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of this Plan.

“Plan” means this Imperva, Inc. 2011 Stock Option and Incentive Plan.

“Purchase Price” means the price to be paid for Shares acquired under this Plan,
other than Shares acquired upon exercise of an Option or SAR.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of this Plan, or issued pursuant to the early exercise of an Option.

“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of this Plan.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock, as adjusted pursuant to
Sections 2 and other applicable provisions hereof, and any successor security.

“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of this Plan.

“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of this
Plan.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company.  An employee will not
be deemed to have ceased to provide services in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave of absence approved by the
Committee; provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in
writing.  In the case of any employee on a leave of absence or a reduction in
hours worked (for illustrative purposes only, a change in schedule from that of
full-time to part-time), the Committee may make such provisions respecting
suspension of or modification of vesting of the Award while on leave from the
employ of the Company or a Parent or Subsidiary of the Company or during such
change in working hours as it may deem appropriate, except that in no event may
an Award be exercised after the expiration of the term set forth in the
applicable Award Agreement.  The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

15

--------------------------------------------------------------------------------

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).

16

--------------------------------------------------------------------------------

APPENDIX A – ISRAEL

TO THE 2011 STOCK OPTION AND INCENTIVE PLAN

 

 

1.

GENERAL

 

1.1

This appendix (the “Appendix”) shall apply only to Participants who are
residents of the state of Israel or those who are deemed to be residents of the
state of Israel for the payment of tax (the “Israeli Participant(s)”).

 

1.2

This Appendix is in accordance with and in continuation of Section 4.4 of the
2011 Stock Option and Incentive Plan (the "Plan") of Imperva, Inc. (the
"Company"). All the provisions specified hereunder shall form an integral part
of the Plan.

 

1.3

This Appendix is effective with respect to Awards granted after the enactment of
Amendment no. 132 of the Israeli Tax Ordinance, entering into force as of
January 1, 2003.

 

1.4

This Appendix is to be read as a continuation of the Plan and modifies only
Awards granted to Israeli Participants so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Appendix does not add to or modify the
Plan in respect of any other category of Participants.

 

1.5

The Plan and this Appendix are complimentary to each other and shall be deemed
as one. In any case of contradiction, whether explicit or implied, between the
provisions of this Appendix and the Plan, the provisions set out in this
Appendix shall prevail.

 

1.6

Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2.

ISSUANCE OF AWARDS

 

2.1

The persons eligible for participation in the Plan as Israeli Participants shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that

(i) Employees may only be granted 102 Awards; and (ii) Non-Employees and/or
Controlling Shareholders may only be granted 3(i) Awards.

 

2.2

The Company may designate Awards granted to Employees pursuant to Section 102 as
Unapproved 102 Awards or Approved 102 Awards.

 

2.3

The grant of Approved 102 Awards shall be made under this Appendix, and shall be
conditioned upon the approval of this Appendix by the ITA.

 

2.4

Approved 102 Awards may either be classified as CGAs or OIAs.

 

2.5

No Approved 102 Awards may be granted under this Appendix to any eligible
Employee unless and until the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”) is appropriately
filed with the ITA. The Election shall become effective beginning the first
grant date of an Approved 102 Award under this Appendix and shall remain in
effect at least until the end of the year following the year during which the
Company first granted Approved 102 Awards. The Election shall obligate the
Company to grant only the type of Approved 102 Award it has elected, and shall
apply to all Israeli Participants who were granted Approved 102 Awards during
the period indicated herein, all in accordance with the provisions of Section
102(g) of the Ordinance. For the avoidance of doubt, the Election shall not
prevent the Company from granting Unapproved 102 Awards simultaneously.

 

2.6

All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 3 below.

 

2.7

For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.

1

--------------------------------------------------------------------------------

 

3.

TRUSTEE

 

3.1

Approved 102 Awards which shall be granted under this Appendix and/or any shares
of Common Stock allocated or issued upon exercise of such Approved 102 Awards
and/or other shares of Common Stock received subsequently following any
realization of rights, including without limitation bonus shares, shall be
allocated or issued to the Trustee and held for the benefit of the Employees for
such period of time as required by Section 102 (the “Holding Period”). In the
case the requirements for Approved 102 Awards are not met, then the Approved 102
Awards are to be regarded as Unapproved 102 Awards, all in accordance with the
provisions of Section 102.

 

3.2

Notwithstanding anything to the contrary, the Trustee shall not release any
shares of Common Stock allocated or issued upon exercise of Approved 102 Awards
prior to the full payment of the Employee’s tax liabilities arising from
Approved 102 Awards which were granted to him and/or any shares of Common Stock
allocated or issued upon exercise of such Awards.

 

3.3

With respect to any Approved 102 Award, subject to the provisions of Section
102, an Employee shall not sell or release from trust any Share received upon
the exercise of an Approved 102 Award and/or any share received subsequently
following any realization of rights, including without limitation, bonus shares,
until the lapse of the Holding Period required under Section 102.
Notwithstanding the above, if any such sale or release occurs during the Holding
Period, the sanctions under Section 102 shall apply to and shall be borne by
such Employee.

 

3.4

Upon receipt of Approved 102 Award, the Employee will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with this Appendix, or any Approved 102
Award or Ordinary Share granted to him thereunder.

 

4.

THE AWARDS

The terms and conditions upon which the Awards shall be issued and exercised
shall be as specified in the Award Agreement to be executed pursuant to the Plan
and to this Appendix. Each Award Agreement shall state, inter alia, the number
of shares of Common Stock to which the Award relates, the type of Award granted
thereunder (whether a CGA, OIA, Unapproved 102 Award or a 3(i) Award), the
vesting provisions and the exercise price.

 

5.

FAIR MARKET VALUE

Solely for the purpose of determining the tax liability pursuant to Section
102(b)(3) of the Ordinance, if at the date of grant the Company’s shares are
listed on any established stock exchange or a national market system or if the
Company’s shares will be registered for trading within ninety (90) days
following the date of grant of the CGAs, the fair market value of the shares of
Common Stock at the date of grant shall be determined in accordance with the
average value of the Company’s shares on the thirty (30) trading days preceding
the date of grant or on the thirty (30) trading days following the date of
registration for trading, as the case may be.

 

6.

EXERCISE OF AWARDS

Awards shall be exercised by the Israeli Participant by giving a written notice
to the Company and/or to any third party designated by the Company (the
“Representative”), in such form and method as may be determined by the Company
and, when applicable, by the Trustee, in accordance with the requirements of
Section 102, which exercise shall be effective upon receipt of such notice by
the Company and/or the Representative and the payment of the exercise price for
the number of Common Stock with respect to which the Award is being exercised,
at the Company’s or the Representative’s principal office. The notice shall
specify the number of Common Stock with respect to which the Award is being
exercised.

2

--------------------------------------------------------------------------------

 

7.

ASSIGNABILITY AND SALE OF AWARDS

 

7.1.

Notwithstanding any other provision of the Plans, no Award or any right with
respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the Israeli
Participant each and all of such Israeli Participant's rights to purchase Common
Stock hereunder shall be exercisable only by the Israeli Participant. Any such
action made directly or indirectly, for an immediate validation or for a future
one, shall be void.

 

7.2

As long as Awards or shares of Common Stock purchased pursuant to thereto are
held by the Trustee on behalf of the Israeli Participant, all rights of the
Israeli Participant over the shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution.

 

8.

INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

8.1

With regards to Approved 102 Awards, the provisions of the Plans and/or the
Appendix and/or the Award Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Plans, the Appendix and the Award
Agreement.

 

8.2

Any provision of Section 102 and/or the said permit which is necessary in order
to receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan or the Appendix or the Award Agreement, shall be
considered binding upon the Company and the Israeli Participants.

 

9.

DIVIDEND

With respect to all shares of Common Stock (but excluding, for avoidance of any
doubt, any unexercised Awards) allocated or issued upon the exercise of Awards
purchased by the Israeli Participant and held by the Israeli Participant or by
the Trustee, as the case may be, the Israeli Participant shall be entitled to
receive dividends in accordance with the quantity of such shares of Common
Stock, subject to the provisions of the Company’s Certificate of Incorporation
(and all amendments thereto) and subject to any applicable taxation on
distribution of dividends, and when applicable subject to the provisions
of  Section 102.

 

10.

TAX CONSEQUENCES

 

10.1

Any tax consequences arising from the grant or exercise of any Award, from the
payment for shares of Common Stock covered thereby or from any other event or
act (of the Company, and/or its Affiliates, and the Trustee or the Israeli
Participant), hereunder, shall be borne solely by the Israeli Participant. The
Company and/or its Affiliates and/or the Trustee shall withhold taxes according
to the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Israeli Participant shall agree to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Israeli Participant.

 

10.2

The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an Israeli Participant until all required
payments have been fully made.

 

10.3

With respect to Unapproved 102 Award, if the Israeli Participant ceases to be
employed by the Company or any Affiliate, the Israeli Participant shall extend
to the Company and/or its Affiliate a security or guarantee for the payment of
tax due at the time of sale of Shares, all in accordance with the provisions of
Section 102.

3

--------------------------------------------------------------------------------

 

11.

GOVERNING LAW & JURISDICTION

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed therein, without giving effect to the principles of conflict of laws.
The competent courts of the State of Delaware shall have sole jurisdiction in
any matters pertaining to this Appendix.

 

12.

DEFINITION

 

12.1

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 

12.2

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the Israeli
Participant.

 

12.3

“Award” means any award under the Plan that may be granted to an Israeli
Participant, including any Option, Restricted Stock, Stock Bonus, Stock
Appreciation Right, Restricted Stock Unit or awards of Performance Shares.

 

12.4

“102 Award” means any Award granted to Employees pursuant to Section 102 of the
Ordinance.

 

12.5

“3(i) Award” means an option granted pursuant to Section 3(i) of the Ordinance
to any person who is a Non- Employee.

 

12.6

“Capital Gain Award” or “CGA” means an Approved 102 Award elected and designated
by the Company to qualify under the capital gain tax treatment in accordance
with the provisions of Section 102(b)(2) of the Ordinance.

 

12.7

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

12.8

“Employee” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder.

 

12.9

“ITA” means the Israeli Tax Authorities.

 

12.10

“Non-Employee” means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 

12.11

“Ordinary Income Award” or “OIA” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

12.12

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961, as now in
effect or as hereafter amended.

 

12.13

“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended or any regulations, rules or orders or procedures promulgated
thereunder.

 

12.14

“Trustee” means any individual appointed by the Company to serve as a trustee
and approved by the ITA, all in accordance with the provisions of Section 102(a)
of the Ordinance.

 

12.15

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee

 

*****

 

4

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Unless otherwise defined herein, the terms defined in the Imperva, Inc.
(the “Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the
same meanings in this Notice of Stock Option Grant (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an option to purchase Shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement, including any
country‑specific terms and conditions contained in the attached Appendix
(together, the “Agreement”).

 

Date of Grant:

 

Vesting Commencement Date:

 

Exercise Price per Share:

 

Total Number of Shares:

 

Type of Option:

_____ Non‑Qualified Stock Option (________ Options)

 

_____ Incentive Stock Option (________ Options)

Expiration Date:

 

Post‑Termination Exercise Period:

Termination for Cause = None

 

Voluntary Termination = 3 Months

 

Termination without Cause = 3 Months

 

Disability = 12 Months

 

Death = 12 Months

Vesting Schedule:

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Option will vest and may be exercised, in whole or in part, in accordance
with the following schedule: [INSERT VESTING SCHEDULE]

You acknowledge that the vesting of the Options pursuant to this Notice is
earned only by continuing service as an active Employee, Director or Consultant
of the Company.  You also understand that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference.  By signing below or electronically accepting
the Agreement, you confirm you have read and agreed to the terms and conditions
of this Notice, the Agreement and the Plan.

 

PARTICIPANT:

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Imperva, Inc.
(the “Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the
same defined meanings in this Stock Option Award Agreement, including any
country‑specific terms and conditions contained in the attached Appendix
(together, the “Agreement”).

Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Agreement.

1. Vesting Rights.  Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.  In the event Participant’s Termination
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively providing services and will not be
extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether Participant may still be considered to be providing services while on an
approved leave of absence).

2. Termination Period.

(a) General Rule.  Except as provided below, and subject to the Plan, this
Option may be exercised for three months after Participant’s Termination with
the Company or any Parent or Subsidiary.  In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.

(b) Death; Disability.  Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months, provided that in no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.

(c) Cause.  Upon Participant’s Termination for Cause, the Option shall expire on
such date of Participant’s Termination Date.

(d) Measurement Date.  In the event of Participant’s Termination (whether or not
in breach of local labor laws), Participant’s right to exercise the Option after
Termination, if any, will be measured by the date of termination of
Participant’s active services and will not be extended by any notice period
mandated under employment laws in the jurisdiction where Participant is employed
or terms of Participant’s employment agreement, if any).

3. Grant of Option.  The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “Exercise Price”).  In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Nonqualified Stock Option (“NSO”).

4. Exercise of Option.

(a) Right to Exercise.  This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement.  In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Agreement.

1

--------------------------------------------------------------------------------

 

(b) Method of Exercise.  This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company.  The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares.  This Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

(c) Compliance with Laws.  No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with all relevant
provisions of securities law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed.  Assuming such
compliance, for tax purposes the Exercised Shares shall be considered
transferred to the Participant on the date the Option is exercised with respect
to such Exercised Shares.

(d) Death of Participant.  In the event that the Participant ceases to be
employed by, or ceases to provide services to, the Company as a result of the
Participant’s death, then the Option may be exercised up to twelve months after
Participant’s death by the Participant’s designee, provided that such designee
has been designated prior to the Participant’s death on a form prescribed by
Company; in the absence of any such effective designation, the Option may be
exercised by the beneficiary designated by the Participant with the largest
beneficial interest; or, if there is no single beneficiary with a majority or
plurality of interest, then the Option may be exercised by the then‑acting
trustee of the latest revocable trust established by Participant of which
Participant was a beneficiary or, if none, by the administrator or executor of
the Participant’s estate.  

5. Method of Payment.  Unless provided otherwise by the Company, in its sole
discretion, or in the Appendix, payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Participant:

(a) cash;

(b) check;

(c) a “broker‑assisted” or “same‑day sale” (as described in Section 11(d) of the
Plan); or

(d) other method authorized by the Company.

6. Non‑Transferability of Option.  This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case‑by‑case
basis.  The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the
Participant.  For any transfer by will or the laws of descent or distribution or
court order to be binding, the  transferee must furnish the Company with
(A) written notice of his or her status as transferee, (B) a copy of the will
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer, and (C) an agreement by the transferee to comply with
all the terms and conditions of the Option that are or would be applicable to
the Participant and to be bound by the acknowledgments made by the Participant
hereunder.

7. Term of Option.  This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this Option is designated as an ISO in the
Notice of Stock Option Grant and Section 5.3 of the Plan applies).

8. Tax Obligations.  Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax‑Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax‑Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of

2

--------------------------------------------------------------------------------

 

the Option to reduce or eliminate Participant’s liability for Tax‑Related Items
or achieve any particular tax result.  Further, if Participant is subject to
Tax‑Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax‑Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax‑Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax‑Related Items by one or a combination of the following:

(a) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(b) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent.

Depending on the withholding method, the Company may withhold or account for
Tax‑Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over‑withheld
amount in cash and will have no entitlement to the Common Stock equivalent.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax‑Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with his or her obligations in connection with the
Tax‑Related Items.

9. Acknowledgement of Nature of the Grant.  The Company and Participant agree
that the Option is granted under and governed by this Agreement and by the
provisions of the Plan (incorporated herein by reference).  Participant
acknowledges receipt of a copy of the Plan and the Plan prospectus, represents
that Participant has carefully read and is familiar with their provisions and
hereby accepts the Option subject to all of the terms and conditions set forth
herein and those set forth in the Plan and the Notice.  Participant further
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or Terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;

(c) all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;

(d) the Option grant and Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Parent, Subsidiary or
affiliate of the Company, and shall not interfere with the ability of the
Company, the Employer or any Parent, Subsidiary or affiliate of the Company, as
applicable, to terminate Participant’s employment or service relationship (if
any);

(e) Participant is voluntarily participating in the Plan;

(f) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(g) the Option and any Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end‑of‑service payments, bonuses, long‑service awards, pension or retirement or
welfare benefits or similar payments;

3

--------------------------------------------------------------------------------

 

(h) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i) if the underlying Shares do not increase in value, the Option will have no
value;

(j) if Participant exercises the Option and acquires Shares, the value of such
Shares of may increase or decrease in value, even below the Exercise Price;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant’s Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
or any of its Subsidiaries or affiliates or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, its Parent,
Subsidiaries and affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(l) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

(m) the following additional provisions apply only if Participant is providing
services outside the United States:

(i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii) Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent, Subsidiary or affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to Participant pursuant to the exercise of the Option or the subsequent sale
of any Shares acquired upon exercise.

10. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11. Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its Parent,
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any

4

--------------------------------------------------------------------------------

 

potential recipients of the Data by contacting his or her local human resources
representative.  Participant authorizes the Company, its designed Plan broker
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing Participant’s
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant Options or
other Awards or administer or maintain such Awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12. Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between the
parties.  Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded.  Participant acknowledges that
a waiver by the Company of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by Participant or any other Plan participant.

13. Compliance with Laws and Regulations.  Notwithstanding any other provision
of the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the Option prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. SEC or of any other
governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.

14. Governing Law and Venue; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith.  In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.  The Option
grant and the provisions of this Agreement are governed by, and subject to, the
laws of the State of Delaware, without regard to the conflict of law
provisions.  For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
San Mateo County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.

15. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to

5

--------------------------------------------------------------------------------

 

receive such documents by electronic delivery and agrees to participate in the
Plan through an on‑line or electronic system established and maintained by the
Company or a third party designated by the Company.

16. Language.  If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

17. Appendix.  Notwithstanding any provisions in this Agreement, the Option
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Participant’s country.  Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.

18. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement.  Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing the Notice, and fully understands all
provisions of the Plan, the Notice and this Agreement.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and the Agreement.  Participant further agrees to notify the Company upon
any change in the residence address indicated on the Notice.

 

 

 

 

6

--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT – INTERNATIONAL

APPENDIX A

IMPERVA, INC. 2011 STOCK OPTION AND INCENTIVE PLAN

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country‑specific terms and conditions that
apply to Participants resident in countries listed below.  This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan.  Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.

This Appendix includes information regarding exchange controls and certain other
issues of which Participant should be aware, and is current as of October
2013.  Participant acknowledges that local exchange control laws may apply to
Participant as a result of the acquisition of Shares, opening of an off‑shore
bank or brokerage account and acquisition of foreign currency.  By accepting the
Options, Participant agrees to comply with applicable exchange control laws
associated with participation in the Plan.  Participant further acknowledges
that if he or she has any questions regarding his or her responsibilities in
this regard, Participant will seek advice from his or her personal legal
advisor, at Participant’s own cost, and further agrees that neither the Company,
its Parent, any Subsidiary of affiliate or the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws concerning the acquisition and disposition of Shares.

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment after the Options are
granted or is considered resident of another country for local law purposes, the
terms and conditions contained herein may not be applicable to Participant, and
the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to Participant.

Argentina

Securities Law Information.

Neither the Options nor the underlying Shares are publicly offered or listed on
any stock exchange in Argentina.  The offer is private and not subject to the
supervision of any Argentine governmental authority.

Method of Payment.

Notwithstanding Section 5.5 of the Plan or Sections 4 and 5 of the Agreement,
Participant agrees to pay the Exercise Price and any Tax‑Related Items solely by
means of a cashless sell‑all method of exercise.  To complete a cashless
sell‑all exercise, Participant must provide irrevocable instructions to the
broker to: (i) sell all of the Shares to be issued upon exercise; (ii) use the
proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax‑Related Items; and (iii) remit the balance in cash to Participant.  Such
delivery of the sales proceeds shall be subject to any obligation to satisfy
Tax‑Related Items, if any.  Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price.  To the extent that regulatory requirements in
Argentina change, the Company reserves the right to permit Participant to
exercise the Option and pay the Exercise Price with cash, check, cash equivalent
or cashless sell‑to‑cover exercise.

Exchange Control Information.

Provided proceeds from the sale of Shares are held in a U.S. bank or brokerage
account for at least 10 days prior to transfer into Argentina, Participant
should be able to freely transfer such proceeds into Argentina, although
Participant should confirm this with his or her local bank.  Please be aware
that the Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer sale proceeds into
Argentina, including evidence of the sale.

A-1

--------------------------------------------------------------------------------

 

Participant is solely responsible for complying with the exchange control rules
that may apply in connection with participation in the Plan and/or transfer of
proceeds from the sale of Shares acquired under the Plan into Argentina.  Prior
to transferring sale proceeds into Argentina, Participant should consult his or
her local bank and/or exchange control advisor to confirm what will be required
by the bank as interpretations of the applicable Central Bank regulations vary
by bank and exchange control rules and regulations are subject to change without
notice.

Tax Reporting Information.

If Participant holds Shares as of December 31 of any year, Participant is
required to report the holding of the Shares on his or her tax return for the
relevant year.

Australia

Right to Exercise.

Notwithstanding any provision of the Notice or the Agreement, Participant may
not exercise any portion of the Option until the Fair Market Value per Share
underlying the Option exceeds the Exercise Price per Share.  If the Option vests
when the Fair Market Value per Share is equal to or less than the Exercise Price
per Share, the Option may be exercised only starting on the business day
following the first day on which the Fair Market Value per Share exceeds the
Exercise Price per Share.

For the avoidance of doubt, these restrictions on exercise also apply if
Participant transfers to Australia from another jurisdiction and becomes subject
to taxation in Australia before the Option is fully vested.

Option Term.

Notwithstanding the Expiration Date set forth in the Notice, or the Term of the
Option as set forth in Section 7 of the Agreement, the Term/Expiration Date of
the Option for Participants subject to tax in Australia will be the day which is
the business day prior to the seventh (7th) anniversary of the Date of Grant.

Securities Law Information.

If Participant acquires Shares pursuant to the Option and Participant offers the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law.  Participant should
obtain legal advice on disclosure obligations prior to making any such offer.

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers.  The Australian bank assisting with the
transaction will file the report.

Brazil

Compliance with Law.

By accepting the Option, Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the exercise of the Option and the sale of the Shares acquired
pursuant thereto.

Exchange Control Information.

If Participant is a resident or domiciled in Brazil, he or she will be required
to submit an annual declaration of assets and rights held outside of Brazil to
the Central Bank if the aggregate value of the assets and rights is equal to or
greater than US$10,000.  Assets and rights that must be reported include Shares.

Canada

Method of Payment.

A-2

--------------------------------------------------------------------------------

 

Notwithstanding Section 5.5 of the Plan, Participant acknowledges that due to
regulatory requirements, Participant is prohibited from surrendering Shares that
Participant owns and from attesting to the ownership of Shares to pay the
Exercise Price and any Tax‑Related Items under the Option.

Sale of Shares.

Participant acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through the designated broker appointed by the Company, provided
the sale of the Shares takes place outside of Canada through facilities of a
stock exchange on which the Shares are listed.

The following provision replaces Section 2(d) of the Agreement:

Measurement Date.

In the event that Participant’s service terminates (for any reason and whether
or not later found to be invalid or in breach of Canadian laws or the terms of
the Participant’s employment agreement, if any), any unvested portion of the
Option shall be immediately forfeited without consideration.  For purposes of
the preceding sentence, Participant’s right to vest in the Option will terminate
effective as of the date that is the earlier of (i) the date of Participant’s
termination, (ii) the date Participant receives notice of termination as an
active Employee, Director or Consultant of the Company, or (iii) the date
Participant is no longer actively providing service and will not be extended by
any notice period (e.g., active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under Canadian
laws or the terms of Participant’s employment agreement, if any); the Company
shall have the exclusive discretion to determine when Participant is no longer
actively providing service for purposes of the Option.

Consent to Receive Information in English for Quebec Employees

Participant acknowledges that it is the express wish of the parties that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.

Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

Authorization to Release and Transfer Necessary Personal Information for Quebec
Employees.

The following provision supplements Section 11 of the Agreement:

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company, any Parent, Subsidiary or
affiliate and the administrator of the Plan to disclose and discuss the Plan
with their advisors.  Participant further authorizes the Company and any Parent,
Subsidiary or affiliate to record such information and to keep such information
in Participant’s Employee file.

Foreign Assets Reporting Information.

Participant is required to report to the tax authorities any foreign property
(including the Option and Shares) on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign property exceeds C$100,000 at any
time in the year.  The form must be filed by April 30 of the following
year.  Participant is advised to consult with his or her personal legal advisor
to ensure compliance with applicable reporting obligations.

Colombia

Labor Laws Acknowledgement.

Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any purpose.

A-3

--------------------------------------------------------------------------------

 

Exchange Control Information.

Investments in assets located abroad (including Shares) are subject to
registration with the Bank of the Republic if the Participant’s aggregate
investments held abroad (as of December 31 of the applicable calendar year)
equal or exceed US$500,000.  Upon sale or other disposition of investments
(including Shares) which have been registered with the Central Bank, the
registration with the Central Bank must be cancelled no later than March 31 of
the year following the sale or disposition (or a fine of up to 200% of the value
of the infringing payment will apply).  If funds are remitted from Colombia
through an authorized local financial institution, the authorized financial
institution will automatically register the investment.

Denmark

Labor Law Acknowledgment.

This provision supplements Section 9 of the Agreement:

By signing or electronically accepting the Agreement, Participant acknowledges
that he or she understands and agrees that the Option relates to future services
to be performed and is not a bonus or compensation for past services.

Stock Option Act.

Participant acknowledges that he or she received an Employer Statement in Danish
which sets forth the terms of the Option.

Foreign Bank Account Reporting.

If Participant establishes an account holding Shares or an account holding cash
outside Denmark, Participant must report the account to the Danish Tax
Administration.  The form which should be used in this respect can be obtained
from a local bank.  (Please note that these obligations are separate from and in
addition to the obligations described below.)

Exchange Control and Tax Reporting Notification.

Participant may hold Shares acquired under the Plan in a safety‑deposit account
(e.g., a brokerage account) with either a Danish bank or with an approved
foreign broker or bank.  If the Shares are held with a non‑Danish broker or
bank, Participant is required to inform the Danish Tax Administration about the
safety‑deposit account.  For this purpose, Participant must file a Declaration V
(Erklaering V) with the Danish Tax Administration.  Both Participant and the
bank/broker must sign the Declaration V.  By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the safety‑deposit account.  In the
event that the applicable broker or bank with which the safety‑deposit account
is held does not wish to, or, pursuant to the laws of the country in question,
is not allowed to assume such obligation to report, Participant acknowledges
that he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account and any Shares acquired at exercise and held
in such account to the Danish Tax Administration as part of Participant’s annual
income tax return.  By signing the Form V, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
the Declaration V can be found at the following website:
http://www.skat.dk/getFile.aspx?Id=82915.

In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside of Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account.  Therefore, Participant must also file a Declaration K
(Erklaering K) with the Danish Tax Administration.  Both Participant and the
bank/broker must sign the Declaration K.  By signing the Declaration K, the
bank/broker undertakes an obligation, without further request each year, not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the deposit account.  In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, Participant acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part

A-4

--------------------------------------------------------------------------------

 

of Participants annual income tax return.  By signing the Declaration K,
Participant at the same time authorizes the Danish Tax Administration to examine
the account.  A sample of Declaration K can be found at the following website:
http://www.skat.dk/getFile.aspx?Id=109434.

France

Consent to Receive Information in English.

By signing and/or electronically accepting the Agreement, Participant confirms
having read and understood the documents relating to this grant (the Plan and
this Agreement) which were provided in English language.  Participant accepts
the terms of those documents accordingly.  Please note that Participant’s
Options are not French qualified awards.

En signant et renvoyant le présent document décrivant les termes et conditions
de l’attribution d’options, le participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S. et ce contrat
d’options) qui ont été communiqués en langue anglaise.  Le participant accepte
les termes en connaissance de cause.

Exchange Control Information.

Participant may hold Shares purchased under the Plan outside of France provided
that Participant annually declares all foreign bank and stock accounts, whether
open, current or closed, together with Participant’s personal income tax
returns.  Participant must also declare to the customs and excise authorities
any cash or securities that Participant imports or exports without the use of a
financial institution when the value of the cash or securities is equal to or
exceeds €10,000.

Germany

Exchange Control Information.  Cross‑border payments in excess of €12,500,
including any cross‑border payments received in connection with the sale of
Shares acquired under the Plan or any dividends paid on such Shares, must be
reported monthly to the German Federal Bank (Bundesbank).  In case of payments
in connection with securities or financial derivatives, the report must be made
by the 5th day of the month following the month in which the payment was
received.  Effective from September 2013, the report must be filed
electronically.  The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.

Hong Kong

WARNING:  The Option and any Shares acquired upon exercise do not constitute a
public offering of securities under Hong Kong law and are available only to
eligible individuals employed or engaged by the Company, its Parent, or its
Subsidiaries and affiliates.  The Plan, the Agreement, including this Appendix,
and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
nor have the documents been reviewed by any regulatory authority in Hong
Kong.  The Option is intended only for the personal use of Participant and may
not be distributed to any other person.  Participant is advised to exercise
caution in relation to the offer.  If Participant is in any doubt about any of
the contents of the Plan, the Agreement, including this Appendix, or other
incidental communication materials, Participant should obtain independent
professional advice.

Exercise of Option.

The following provision supplements Section 4 of the Agreement:

In the event the Option is exercised and Shares are issued to Participant within
six (6) months of the Date of Grant, Participant agrees not to sell or otherwise
dispose of the Shares prior to the six (6) month anniversary of the Date of
Grant.

A-5

--------------------------------------------------------------------------------

 

India

Method of Payment.

To facilitate compliance with exchange control regulations in India, Participant
agrees to pay the Exercise Price and any Tax‑Related Items solely by means of a
cashless sell‑all method of exercise.  To complete a cashless sell‑all exercise,
Participant must provide irrevocable instructions to the broker to: (i) sell all
of the Shares to be issued upon exercise; (ii) use the proceeds to pay the
Exercise Price, brokerage fees and any applicable Tax‑Related Items (see below);
and (iii) remit the balance in cash to Participant.  Such delivery of the sales
proceeds shall be subject to any obligation to satisfy Tax‑Related
Items.  Participant acknowledges that the Company’s designated broker is under
no obligation to arrange for the sale of the Shares at any particular price.  To
the extent that regulatory requirements in India change, the Company reserves
the right to permit Participant to exercise the Option and pay the Exercise
Price with cash, check, cash equivalent or cashless sell‑to‑cover exercise.

Exchange Control Notification.

If Participant remits funds out of India to exercise the Option, it is
Participant’s responsibility to comply with applicable exchange control
requirements of the Reserve Bank of India.  Regardless of the method of exercise
used to purchase the Shares, Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan to India
within 90 days of receipt.  Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where Participant deposits the funds and must
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India, the Company or any Parent, Subsidiary or affiliate
requests proof of repatriation.

Tax Obligations.

The following provision replaces Section 8 of the Agreement for independent
contractors:

If Participant is serving as an independent contractor, not an Employee, he or
she acknowledges and agrees to accept all liability for income tax, social
insurance, payroll tax, fringe benefits, payment on account or other tax‑related
items arising out of Participant’s participation in the Plan and the acquisition
of Shares (“Tax‑Related Items”).  Participant agrees that the Company and any
Parent, Subsidiary or affiliate to which Participant provides services have no
obligation to withhold or otherwise satisfy any Tax‑Related Items due as a
result of Participant’s participation in the Plan and the acquisition of
Shares.  Participant further acknowledges that the Company and/or any Parent,
Subsidiary or affiliate retaining Participant (1) make no representations or
undertakings regarding the treatment of any Tax‑Related Items in connection with
any aspect of the award of Shares, including, but not limited to, the issuance
of the Shares and the sale of Shares; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Shares to
reduce or eliminate Participant’s liability for Tax‑Related Items or achieve any
particular tax result.

Participant agrees to pay or make adequate arrangements to satisfy all
Tax‑Related Items.  If, notwithstanding this agreement, the Company and/or the
Subsidiary are held liable for any Tax‑Related Items due on the Shares resulting
from a determination that Participant is not an independent contractor or any
other reason, Participant agrees to indemnify and hold harmless the Company and
any Parent, Subsidiary or affiliate to the extent of any obligation imposed on
the Company or any Parent, Subsidiary or affiliate to pay any Tax‑Related Items
due on the Shares.

Foreign Asset/Account Reporting Information.

Participant is required to declare any foreign bank accounts and any foreign
financial assets (including Shares held outside India) in Participant’s annual
tax return.  Participant is responsible for complying with this reporting
obligation and is advised to confer with his or her personal tax advisor in this
regard.

Israel

Trust Arrangement.

Participant understands and agrees that the Options awarded under the Agreement
are awarded subject to and in accordance with the terms and conditions of the
Plan, the Appendix A to the Plan for Israel (the “Sub‑Plan”), the

A-6

--------------------------------------------------------------------------------

 

Trust Agreement (the “Trust Agreement”) between the Company and the Company’s
trustee appointed by the Company or its Subsidiary in Israel (the “Trustee”) and
the Agreement, or any successor trustee.  In the event of any inconsistencies
between the Sub‑Plan, the Agreement and/or the Plan, the Sub‑Plan will govern.

Nature of Grant.

The following provisions supplement Section 9 of the Agreement:

The Options are intended to qualify for favorable tax treatment in Israel as a
“Capital Gain Award” (as defined in the Sub‑Plan) subject to the terms and
conditions of Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961
(“Section 102”) and the rules promulgated thereunder.  Notwithstanding the
foregoing, by accepting the Options, Participant acknowledges that the Company
cannot guarantee or represent that the favorable tax treatment under Section 102
will apply to the Options.

By accepting the Options, Participant: (a) acknowledges receipt of and
represents that Participant has read and is familiar with the terms and
provisions of Section 102, the Plan, the Sub‑Plan, the Trust Agreement and the
Agreement; (b) accepts the Options subject to all of the terms and conditions of
the Agreement, the Plan, the Sub‑Plan, the Trust Agreement and Section 102 and
the rules promulgated thereunder; and (c) agrees that the Options and/or any
Shares issued in connection therewith, will be registered for the benefit of
Participant in the name of the Trustee as required to qualify under Section 102.

Participant hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any Options or Share granted thereunder.  Participant agrees to
execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with Section 102 and the Income Tax
Ordinance (New Version) – 1961 (“ITO”).

Payment.

Notwithstanding Section 4 of the Agreement, if the exercise of the Options
occurs during the “Holding Period” (as defined in the Sub‑Plan), the Shares
issued upon the exercise of the Options shall be issued to Participant and held
in trust for the Holding Period.  After termination of the Holding Period, the
Trustee may release the Options and any Shares issued with respect thereto under
the terms set forth in the Sub‑Plan, and in accordance with the terms and
conditions of the 102 Capital Gains Track, the ITO and any approval by the
Israeli Tax Authority (“ITA”).

In the event that such exercise occurs after the end of the Holding Period, the
Shares issued upon exercise of the Options shall either (i) be deposited with
the Trustee, or (ii) be transferred to Participant directly or into a brokerage
account in his or her name, provided that Participant first complies with his or
her obligations for Tax‑Related Items.

In the event that Participant elects to have the Shares transferred to
Participant without selling such Shares, Participant shall become liable to pay
Tax‑Related Items immediately in accordance with the provisions of the
ITO.  Participant will not be entitled to receive the Shares prior to the full
payment of Tax‑Related Items and neither the Company nor the Trustee shall be
required to release any Shares to Participant until all payments required to be
made under the ITO have been fully satisfied.

Data Privacy.

The following provision supplements Section 11 of the Agreement:

Without derogating from the scope of Section 11 of the Agreement, Participant
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Participant’s country and further transfers thereafter
as may be required to a broker or other third party.

A-7

--------------------------------------------------------------------------------

 

Electronic Delivery and Acceptance.

The following provision supplements Section 15 of the Agreement.

To the extent required pursuant to Israeli tax law and/or by the Trustee,
Participant consents and agrees to deliver hard‑copy written notices and/or
actual copies of any notices or confirmations provided by Participant related to
his or her participation in the Plan.

Securities Law Information

The Options are offered in accordance with an exemption from the requirement to
publish a prospectus which the Company received from the Israel Securities
Authority on January 26, 2012, under Section 15D of the Israeli Securities Law,
1968.

The Shares available under the Plan are registered in the U.S. pursuant to the
Form S‑8 registration statement which was filed with the U.S. Securities and
Exchange Commission on February 21, 2013.

Participant may obtain a copy of the Plan and the Form S‑8s, including the
documents referenced therein, from the Company’s intranet site located at:
https://compass.imperva.com/community/legal/ stock_plan_prospectuses

These documents are also available at Participant’s local office.

Italy

Method of Payment.

Notwithstanding Section 5.5 of the Plan or Sections 4 and 5 of the Agreement,
Participant agrees to pay the Exercise Price and any Tax‑Related Items solely by
means of a cashless sell‑all method of exercise.  To complete a cashless
sell‑all exercise, Participant must provide irrevocable instructions to the
broker to: (i) sell all of the Shares to be issued upon exercise; (ii) use the
proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax‑Related Items; and (iii) remit the balance in cash to Participant.  Such
delivery of the sales proceeds shall be subject to any obligation to satisfy
Tax‑Related Items.  Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price.  To the extent that regulatory requirements in Italy change,
the Company reserves the right to permit Participant to exercise the Option and
pay the Exercise Price with cash, check, cash equivalent or cashless
sell‑to‑cover exercise.

Authorization to Release and Transfer Necessary Personal Information.

The following provision replaces in its entirety Section 11 of the Agreement:

Participant understands that the Employer and/or the Company may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Shares held and the details of all Options or
any other entitlement to Shares awarded, cancelled, exercised, vested, unvested
or outstanding (the “Data”) for the purpose of implementing, administering and
managing Participant’s participation in the Plan.  Participant is aware that
providing the Company with Participant’s Data is necessary for the performance
of the Agreement and that Participant’s refusal to provide such Data would make
it impossible for the Company to perform its contractual obligations and may
affect Participant’s ability to participate in the Plan.

The Controller of personal data processing is Imperva, Inc., 1194 3400 Bridge
Parkway, Suite 200, Redwood Shores, CA 94065, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Imperva Italy s.r.l., Via Felice Casati
20, 20124 Milano, Italy.  Participant understands that the Data may be
transferred to the Company or any of its Parent, Subsidiaries or affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to a broker or other
third party with whom Shares acquired pursuant to the vesting of the Options or
cash from the sale of such Shares may be deposited.  Furthermore, the recipients
that may receive, possess, use, retain and transfer such Data for the above

A-8

--------------------------------------------------------------------------------

 

mentioned purposes may be located in Italy or elsewhere, including outside of
the European Union and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Participant’s
country.  The processing activity, including the transfer of Participant’s
personal data abroad, outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan.  Participant understands that Data processing relating
to the purposes above specified shall take place under automated or
non‑automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.

Participant understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that pursuant to art.7 of
D.lgs 196/2003, Participant has the right, including but not limited to, access,
delete, update, request the rectification of Participant’s Data and cease, for
legitimate reasons, the Data processing.  Furthermore, Participant is aware that
Participant’s Data will not be used for direct marketing purposes.  In addition,
the Data provided can be reviewed and questions or complaints can be addressed
by contacting a local human resources representative.

Plan Document Acknowledgment.

In accepting the Options, Participant acknowledges that Participant has received
a copy of the Plan and the Agreement and has reviewed the Plan and the
Agreement, including this Appendix, in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement, including this
Appendix.  Participant further acknowledges that Participant has read and
specifically and expressly approves the following sections of the
Agreement:  Section 1: Vesting Rights, Section 2: Termination Period, Section 3:
Grant of Options, Section 4: Exercise of Option, Section 6: Non‑Transferability
of Options, Section 7: Term of Option, Section 8: Tax Obligations, Section 9:
Acknowledgement of Nature of the Grant, Section 10: No Advice Regarding Grant,
Section 12:  Entire Agreement, Enforcement of Rights, Section 13: Compliance
with Laws and Regulations, Section 14: Governing Law and Venue; Severability,
Section 15: Electronic Delivery and Acceptance, Section 16: Language,
Section 17: Appendix, Section 18: Imposition of Other Requirements and the Data
Privacy provisions above.

Exchange Control Information.

Participant is required to report the following on his or her annual tax return
(Form UNICO, Schedule RW) or on a special form if no tax return is required:
(1) any transfers of cash or Shares to or from Italy exceeding €10,000, (2) any
foreign investments or investments held outside of Italy at the end of the
calendar year exceeding €10,000 if such investments (cash or Shares) may result
in income taxable in Italy, and (3) the amount of the transfers to and from
abroad which have had an impact during the calendar year on Participant’s
foreign investments or investments held outside of Italy, to the extent that the
overall amount of the transfers exceed €10,000.  Under certain circumstances,
Participant may be exempt from the requirement under (1) above if the transfer
or investment is made through an authorized broker resident in Italy.

Tax on Foreign Financial Assets.

Effective from 2011, a tax on the value of the financial assets held outside of
Italy by individuals resident of Italy has been introduced.  Such tax is levied
at an annual rate of 1.5 per thousand (0.15%) starting from 2013.  The taxable
amount will be the fair market value of the financial assets (including Shares)
assessed at the end of the calendar year.

Japan

Exchange Control Information.

If Participant pays more than ¥30,000,000 for the purchase of Shares in any one
transaction, he or she must file an ex post facto Payment Report with the
Ministry of Finance (through the Bank of Japan or the bank carrying out the
transaction).  The precise reporting requirements vary depending on whether the
relevant payment is made through a

A-9

--------------------------------------------------------------------------------

 

bank in Japan.  If Participant acquires Shares whose value exceeds ¥100,000,000
in a single transaction, he or she must also file an ex post facto Report
Concerning Acquisition of Shares with the Ministry of Finance through the Bank
of Japan within 20 days of acquiring the Shares.  The forms to make these
reports can be acquired at the Bank of Japan.

A Payment Report is required independently of a Report Concerning Acquisition of
Securities.  Consequently, if the total amount that Participant pays on a
one‑time basis at exercise of the Option exceeds ¥100,000,000, he or she must
file both a Payment Report and a Report Concerning Acquisition of Securities.

Foreign Asset/Account Reporting.

Participant is required to report details of any assets held outside Japan as of
December 31 (including Shares acquired under the Plan), to the extent such
assets have a total net fair market value exceeding ¥50,000,000.  Such report
will be due by March 15 each year.  Participant should consult with his or her
personal tax advisor to determine if the reporting obligation applies in
Participant’s situation.

Korea

Exchange Control Information.

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of dividends in a single transaction to
repatriate the sale proceeds back to Korea within eighteen months of the
sale/receipt.

Mexico

Acknowledgements.

This provision supplements Section 9 of the Agreement:

By accepting the Option, Participant acknowledges that he or she has received a
copy of the Plan and the Agreement, including this Exhibit B, which he or she
has reviewed.  Participant further acknowledges that he or she accepts all the
provisions of the Plan and the Agreement, including this Appendix.  Participant
also acknowledges that he or she has read and specifically and expressly
approves the terms and conditions set forth in Section 9 of the Agreement, which
clearly provide as follows:

 

1.

Participant’s participation in the Plan does not constitute an acquired right;

 

2.

The Plan and Participant’s participation in it are offered by the Company on a
wholly discretionary basis;

 

3.

Participant’s participation in the Plan is voluntary; and

 

4.

The Company and its Subsidiaries are not responsible for any decrease in the
value of any Shares acquired upon exercise of the Option.

Service Acknowledgement and Policy Statement.

By accepting the Option, Participant acknowledges that Imperva, Inc. with
registered offices at 3400 Bridge Parkway, Suite 200, Redwood Shores, CA  94065,
U.S.A, is solely responsible for the administration of the Plan.  Participant
further acknowledges that his or her participation in the Plan, the grant of the
Option and any acquisition of Shares under the Plan do not constitute a service
contract and does not guarantee Participant the right to continue his or her
service with the Company because Participant is participating in the Plan on a
wholly commercial basis.  Based on the foregoing, Participant expressly
acknowledges that the Plan and the benefits that he or she may derive from
participation in the Plan do not establish any rights between Participant and
the Company, and do not form part of any service contract between the
Participant and the Company or any Parent or Subsidiary of the Company, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s service contract.

A-10

--------------------------------------------------------------------------------

 

Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.

Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, any Parent or Subsidiaries, affiliates, branches,
representation offices, shareholders, officers, agents and legal
representatives, with respect to any claim that may arise.

Spanish Translation

Reconocimientos.

Esta disposición suplementa la sección 9 del Contrato:

Al aceptar la Opción, el Partícipe reconoce que ha recibido una copia del Plan y
del Contrato, incluyendo este Anexo B, que ha sido revisado por el
Partícipe.  El Partícipe reconoce, además, que acepta todas las disposiciones
del Plan y del Contrato, incluyendo este Anexo.  El Partícipe también reconoce
que ha leído la sección 9 del Contrato y específica y expresamente aprueba los
términos y condiciones establecidos en dicha Sección, que claramente establece
lo siguiente:

 

1.

La participación del Partícipe en el Plan no constituye un derecho adquirido;

 

2.

El Plan y la participación del Partícipe en el Plan se ofrecen por la Compañía
de manera totalmente discrecional;

 

3.

La participación del Partícipe en el Plan es voluntaria; y

 

4.

La Compañía y sus Subsidiarias no son responsables por cualquier disminución en
el valor de las Acciones adquiridas al ejercer la Opción.

Reconocimiento de Ley Laboral y Declaración de Política.

Al aceptar la Opción, el Partícipe reconoce que Imperva, Inc., con oficinas
registradas en 3400 Bridge Parkway, Suite 200, Redwood Shores, CA  94065,
EE.UU., es únicamente responsable por la administración del Plan.  Además, el
Partícipe reconoce que su participación en el Plan, el otorgamiento de la Opción
y cualquier adquisición de Acciones de conformidad con el Plan no constituyen un
contrato de servicios y no garantizan el derecho del Partícipe de continuar
prestando sus servicios a la Compañía, ya que el Partícipe está participando en
el Plan en sobre una base exclusivamente comercial.  Con base en lo anterior, el
Partícipe  expresamente reconoce que el Plan y los beneficios que le deriven de
la participación en el Plan no establecen derecho alguno entre el Partícipe y la
Compañía y no forman parte de ningún contrato de servicios celebrado entre el
Partícipe y la Compañía o cualquier Matriz o Subsidiaria de la Compañía, y
cualquier modificación del Plan o su terminación no constituirá un cambio o
deterioro de los términos y condiciones del contrato de servicios del Partícipe.

Además, el Partícipe entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Partícipe en el Plan en cualquier momento, sin responsabilidad
alguna para con el Partícipe.

Finalmente, el Partícipe en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, cualesquier Matriz o
Subsidiarias, afiliadas, sucursales, oficinas de representación, accionistas,
directores, funcionarios, agentes y representantes con respecto a cualquier
demanda o reclamación que pudiera surgir.

A-11

--------------------------------------------------------------------------------

 

Netherlands

Consent to Comply with Dutch Securities Law.

Participant has been granted Options under the Plan, pursuant to which
Participant may acquire Shares.  Participants who are residents of the
Netherlands should be aware of the Dutch Insider trading rules, which may impact
the sale of such Shares.  In particular, Participant may be prohibited from
effecting certain Share transactions if Participant has Insider information
regarding the Company.

Below is a discussion of the applicable restrictions.  Participant is advised to
read the discussion carefully to determine whether the Insider rules apply to
Participant.  If it is uncertain whether the Insider rules apply, the Company
recommends that Participant consult with his or her personal legal
advisor.  Please note that the Company cannot be held liable if Participant
violates the Dutch Insider rules.  Participant is responsible for ensuring
compliance with these rules.

By entering into the Agreement and participating in the Plan, Participant
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch Insider
trading rules, as discussed herein.

Prohibition Against Insider Trading.

Dutch securities laws prohibit Insider trading.  Under Article 5:56 of the Dutch
Financial Supervision Act, anyone who has “Inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands.  “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the Share price,
regardless of the actual effect on the price.  The Insider could be any Employee
of the Company or its Dutch Subsidiary who has inside information as described
above.

Given the broad scope of the definition of inside information, certain Employees
of the Company working at its Dutch Subsidiary may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such Inside information.

Panama

Securities Law Notification.

The Options and any Shares which may be issued to Participant upon exercise are
not subject to registration under Panamanian law as they are not intended for
the public, but solely for Participant’s benefit.

Poland

Exchange Control Information.

Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad must report information to the National Bank of Poland on
transactions and balances of the securities and cash deposited in such accounts
if the value of such securities and cash (when combined with all other assets
held abroad) exceeds a specified threshold (currently PLN7,000,000).  If
required, the reports are due on a quarterly basis on special forms available on
the website of the National Bank of Poland.  Further, any transfer of funds in
excess of a specified threshold (currently €15,000) must be effected through a
bank account in Poland.  Participant should maintain evidence of such foreign
exchange transactions for five (5) years, in case of a request for their
production by the National Bank of Poland.

Russia

U.S. Transaction.

A-12

--------------------------------------------------------------------------------

 

Participant understands that the grant of the Options is a right to receive
Shares if certain conditions are met and that the offer is made by the Company
in the United States.  Upon exercise of the Option, any Shares to be issued to
Participant shall be delivered to Participant through a brokerage account in the
United States.

Exchange Control Information.

Upon the sale of Shares acquired under the Plan, Participant must repatriate the
proceeds of the sale back to Russia within a reasonably short time after
receipt.  Participant may remit proceeds to Participant’s foreign currency
account at an authorized bank in Russia or in a foreign bank account opened in
accordance with Russian exchange control laws.  Participant is encouraged to
contact Participant’s personal advisor before remitting Participant’s sale
proceeds to Russia.

Securities Law Information.

Participant is not permitted to sell Shares directly to other Russian legal
entities or residents.

The grant of the Option and the distribution of the Plan and all other materials
Participant may receive regarding participation in the Plan do not constitute an
offering or the advertising of securities in Russia.  The issuance of Shares
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the Shares may not be used for an offering or public circulation in
Russia.  In no event will Shares be delivered to Participant in Russia; all
Shares acquired under the Plan will be maintained on Participant’s behalf in the
United States.

Labor Law Information.

If Participant continues to hold Shares after involuntary Termination,
Participant may not be eligible to receive unemployment benefits in Russia.

Singapore

Securities Law Notice.

The Options are being granted pursuant to the “Qualifying Person” exemption
under Section 273(1)(f) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.  The Participant should
note that such Option grant is subject to Section 257 of the SFA and the
Participant will not be able to make any subsequent sale in Singapore, or any
offer of such subsequent sale of the Shares in Singapore, or any offer of the
Shares underlying the Options unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than Section 280) of the SFA.

Director Reporting Notice.

If Participant is a director, associate director or shadow director of a
Singapore Subsidiary of the Company, as the terms are used in the Singapore
Companies Act (the “SCA”), Participant agrees to comply with notification
requirements under the SCA.  Among these requirements is an obligation to notify
the Singapore Subsidiary in writing when Participant receives an interest (e.g.,
Options, Shares) in the Company or any related companies (including when
Participant sells Shares acquired through exercise of the Option).  In addition,
Participant must notify the Singapore Subsidiary when Participant sells or
receives Shares of the Company or any related company (including when
Participant sells or receives Shares acquired under the Plan).  These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company.  In addition, a notification
must be made of Participant’s interests in the Company or any related company
within two business days of becoming a director.

Insider Trading Notice.

Participant should be aware of the Singaporean Insider‑trading rules, which may
impact Participant’s acquisition or disposal of Shares or rights to Shares under
the Plan.  Under the Singaporean Insider‑trading rules, Participant is
prohibited from acquiring or selling Shares or rights to Shares (e.g., an Option
under the Plan) when Participant is in

A-13

--------------------------------------------------------------------------------

 

possession of information that is not generally available and that Participant
knows or should know will have a material effect on the price of Shares once
such information is generally available.

South Africa

Tax Obligations.

The following provision supplements Section 8 of the Agreement:

If Participant is an Employee, he or she must notify the Employer of the amount
of any gain realized at exercise of the Option.  If Participant fails to advise
the Employer of the gain realized at exercise of the Option, he or she may be
liable for a fine.  Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.

Tax Clearance for Cash Exercises.  If Participant pays the Exercise Price by
cash or check (or other cash equivalent), Participant may need to obtain and
provide to the Company or a third party designated by the Company, a Tax
Clearance Certificate (with respect to Foreign Investments) bearing the official
stamp and signature of the Exchange Control Department of the South African
Revenue Service (“SARS”).  Participant must renew this Tax Clearance Certificate
every six (6) months, or at such other interval as may be required by the
SARS.  If Participant pays the Exercise Price by way of a “broker assisted” or
“same‑day sale” (cashless) exercise whereby no funds are remitted out of South
Africa, no Tax Clearance Certificate is required.

Exchange Control Information.

South African residents may invest a maximum of ZAR4,000,000 per annum1 in
offshore investments, including Shares.  This is a cumulative allowance;
therefore, Participant’s ability to remit funds to exercise the Option and
purchase Shares will be reduced if his or her allowance is utilized for offshore
investments that are unrelated to the Plan.  If Participant wishes to pay the
Exercise Price by cash or check (or cash equivalent) and the ZAR4,000,000 limit
will be exceeded upon making such payment, Participant may still transfer funds
for the purchase of Shares provided that the Shares are immediately sold and the
full proceeds are repatriated to South Africa.  There is no repatriation
requirement on the sale proceeds if the ZAR4,000,000 limit is not exceeded.  If
Participant pays the Exercise Price by a “broker assisted” or “same‑day sale”
(cashless) exercise method, the value of the Shares purchased will not count
against the offshore investment allowance.

Participant should consult his or her personal advisor to ensure compliance with
applicable exchange control regulations in South Africa, as such regulations are
subject to frequent change.  Participant is solely responsible for complying
with all exchange control laws in South Africa, and neither the Company nor any
Parent or Subsidiary will be liable for any fines or penalties resulting from
Participant’s failure to comply with South African exchange control laws.

Spain

No Entitlement for Claims or Compensation.

The following provisions supplement Sections 1, 2 and 9 of the Agreement:

By accepting the Option, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan document.

Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Options under the Plan to individuals who
may be Employees, Directors or Consultants throughout the world.  The decision
is limited and entered into based upon the express assumption and condition that
any Options will not

 

1 

Pursuant to recent legislative changes, the allowances available to individuals
(such as foreign investment) will be consolidated into one amount of
ZAR5,000,000 per annum, with the first ZAR1,000,000 requiring no prior
authorization.

 

A-14

--------------------------------------------------------------------------------

 

economically or otherwise bind the Company or any Parent, Subsidiary or
affiliate, including the Employer, on an ongoing basis, other than as expressly
set forth in the Agreement.  Consequently, Participant understands that the
Options are granted on the assumption and condition that the Option shall not
become part of any employment contract (whether with the Company or any Parent,
Subsidiary or affiliate, including the Employer) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever.  Furthermore, Participant understands and freely
accepts that there is no guarantee that any benefit whatsoever shall arise from
the grant of the Option, which is gratuitous and discretionary, since the future
value of the Option and the underlying Shares is unknown and
unpredictable.  Participant also understands that the grant of the Option would
not be made but for the assumptions and conditions set forth hereinabove; thus,
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the Option and any right to the underlying Shares shall be null and
void.

Subject to the applicable provisions of the Plan and this Agreement, Participant
understands and agrees that Termination of Participant’s status as an Employee
for any reason (including for the reasons listed below) prior to the vesting
date will automatically result in the loss of the unvested Options that may have
been granted to Participant.  In particular, Participant understands and agrees
that any unvested Options shall be forfeited without entitlement to the
underlying Shares or to any amount as indemnification in the event of a
Termination of status as an Employee, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with Cause, disciplinary
dismissal adjudged or recognized to be without Cause, individual or collective
layoff on objective grounds, whether adjudged to be with Cause or adjudged or
recognized to be without Cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.

 

Securities Law Notice.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the
Option.  No public offering prospectus has been, nor will it be registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”).  Neither the Plan nor the Agreement constitute a public
offering prospectus and they have not been, nor will they be, registered with
the CNMV.

Exchange Control Information.

It is Participant’s responsibility to comply with exchange control regulations
in Spain.  Participant must declare the acquisition of Shares for statistical
purposes to the Spanish Direccion General de Comercio e Inversiones (the “DGCI”)
of the Ministry of Economy and Competitiveness.  In addition, Participant must
also file a Form D‑6 with the Directorate of Foreign Transaction each January in
which the Shares are owned.  In addition, the sale of Shares must be declared on
Form D‑6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold (currently €1,502,530), in which case, the filing is due
within one month after the sale.

When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (e.g., as a result of the sale of the Shares), Participant
must inform the financial institution receiving the payment of the basis upon
which such payment is made.  Participant will likely need to provide the
institution with the following information: (i) Participant’s name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any additional
information that may be required.

Foreign Asset/Account Reporting Information.  Effective January 1, 2013,
Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.

Further, effective January 1, 2013, to the extent that Participant holds Shares
and/or has bank accounts outside Spain with a value in excess of €50,000 (for
each type of asset) as of December 31, Participant will be required to report

A-15

--------------------------------------------------------------------------------

 

information on such assets on his or her tax return (tax form 720) for such
year.  After such Shares and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously‑reported Shares or accounts increases by more than €20,000.

Sweden

No special provisions.

Switzerland

Securities Law Information.

The grant of the Option under the Plan is considered a private offering in
Switzerland and is, therefore, not subject to registration in Switzerland.

Taiwan

Data Privacy Acknowledgement.

Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Section 11 of the Agreement and by participating in the Plan, Participant agrees
to such terms.  In this regard, upon request of the Company or the Employer,
Participant agrees to provide an executed data privacy consent form to the
Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Participant’s
country, either now or in the future.  Participant understands that he or she
will not be able to participate in the Plan if he or she fails to execute any
such consent or agreement.

Securities Law Information.

The Option and the Shares to be issued pursuant to Option are available only for
employees of the Company and its Parents, Subsidiaries and affiliates.  The
Option grant is not a public offer of securities by a Taiwanese company.

Exchange Control Information.

Participant may acquire and remit foreign currency (including proceeds from the
sale of Shares and may be required to cash dividends) up to US$5,000,000 per
year without justification.  If the transaction amount is TWD500,000 or more in
a single transaction, Participant must submit a Foreign Exchange Transaction
Form to the remitting bank.  If the transaction amount is US$500,000 or more in
a single transaction, Participant may be required to provide additional
supporting documentation to the satisfaction of the remitting bank.

Turkey

Securities Law Information.

Participant must sell Shares acquired under the Plan outside Turkey.  The Shares
are currently traded on the New York Stock Exchange in the U.S. under the ticker
symbol “IMPV” and may be sold on this exchange.

Financial Intermediary Information.

Pursuant to Decree No. 32 on the Protection of the Value of the Turkish Currency
(“Decree 32”) and Communiqué No. 2008‑32/34 on Decree No. 32, any activity
related to investments in foreign securities (e.g., the sale of Shares under the
Plan) must be conducted through a bank or financial intermediary institution
licensed by the Turkish Capital Markets Board and should be reported to the
Turkish Capital Markets Board.  Participant is solely responsible for complying
with this requirement and is advised to contact his or her personal legal
advisor for further information regarding Participant’s obligations in this
respect.

Exchange Control Notification.

A-16

--------------------------------------------------------------------------------

 

Turkish residents are permitted to purchase and sell securities or derivatives
traded on exchanges abroad only through a financial intermediary licensed in
Turkey.  Therefore, Participant may be required to appoint a Turkish broker to
assist Participant with the sale of the Shares acquired under the
Plan.  Participant should consult his or her personal legal advisor before
selling any Shares acquired under the Plan to confirm the applicability of this
requirement to Participant.

United Kingdom

Joint Election.

As a condition of the purchase of Shares under the Plan, Participant agrees to
accept any liability for secondary Class 1 National Insurance Contributions
(“Employer NICs”) which may be payable by the Company or the Employer with
respect to the purchase of the Shares or otherwise payable in connection with
the right to acquire Shares.  To accomplish the foregoing, Participant agrees to
execute a joint election with the Company and/or the Employer (the “Election”),
the form of such Election being formally approved by HM Revenue and Customs
(“HMRC”), and any other consent or elections required to accomplish the transfer
of the Employer NICs to Participant.  Participant further agrees to execute such
other joint elections as may be required between Participant and any successor
to the Company and/or the Employer.  Participant agrees to enter into an
Election prior to the exercise of any Options.  Participant further agrees that
the Company and/or the Employer may collect the Employer NICs by any of the
means set forth in Section 8 of the Agreement.

Tax Obligations

The following provisions supplement Section 8 of the Agreement:

Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section 8 of the Agreement.  If payment or
withholding of the income tax due is not made within ninety (90) days of the
Taxable Event or such other period as required under U.K. law (the “Due Date”),
Participant agrees that the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective on the Due
Date.  Participant agrees that the loan will bear interest at the then‑current
HMRC Official Rate, it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in the Agreement.  If Participant fails to comply with his or her obligations
in connection with the income tax as described in this section, the Company may
refuse to deliver the Shares acquired under the Plan.

Notwithstanding the foregoing, if Participant is a Director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant shall not be eligible for a loan from the Company to cover the
income tax.  In the event that Participant is a Director or executive officer
and income tax not collected from or paid by Participant by the Due Date, the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and National Insurance contributions (“NICs”) may be
payable.  Participant will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self‑assessment
regime and for reimbursing the Company or the Employer for the value of any
employee NICs due on this additional benefit.

 

 

 

A-17

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc.
(the “Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the
same meanings in this Notice of Restricted Stock Unit Award (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units), including any
country‑specific terms and conditions contained in the attached Appendix
(together, the “Agreement”).

 

Number of RSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 

Expiration Date:

The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date.

Vesting Schedule:

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule: [INSERT VESTING
SCHEDULE]

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing service as an active Employee, Director or Consultant of the
Company.  You also understand that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference.  By signing below or electronically accepting the
Agreement, you confirm you have read and agreed to the terms and conditions of
this Notice, the Agreement and the Plan.

 

PARTICIPANT

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

AWARD AGREEMENT (RESTRICTED STOCK UNITS)

Unless otherwise defined herein, the terms defined in the Imperva, Inc.
(the “Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the
same defined meanings in this Award Agreement (Restricted Stock Units),
including any country‑specific terms and conditions contained in the attached
Appendix (together, the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

1. Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs shall be in Shares, unless provided otherwise in the
Appendix.

2. No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

3. Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall
not be credited to Participant until he or she has acquired Shares in the
Company.

4. No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of in any manner other
than as permitted under the Plan and this Agreement.  For any such transfer to
be binding, the transferee must furnish the Company with (A) written notice of
his or her or its status as transferee, (B) a copy of the will and/or such
evidence as the Committee may deem necessary to establish the validity of the
transfer, and (C) an agreement by the transferee to comply with all the terms
and conditions of the RSUs that are or would be applicable to the Participant
and to be bound by the acknowledgments made by the Participant hereunder.

5. Termination.  Upon Participant’s Termination (for any reason whatsoever,
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), all unvested RSUs shall be forfeited to the
Company forthwith, and all rights of Participant to such unvested RSUs shall
immediately terminate and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any).  In case of any dispute as to whether Termination
has occurred (including whether Participant may still be considered to be
providing services while on an approved leave of absence), the Committee shall
have sole discretion to determine whether such Termination has occurred and the
effective date of such Termination.  In the event that Participant’s Termination
is a result of the Participant’s death, then any delivery of Shares to be made
to the Participant will be made to the Participant’s designee, provided that
such designee has been designated prior to the Participant’s death on a form
prescribed by the Company; in the absence of any such effective designation, the
shares will be delivered to the beneficiary designated by the Participant with
the largest beneficial interest; or, if there is no single beneficiary with a
majority or plurality of interest, then to the latest revocable trust
established by the Participant of which the Participant was a beneficiary or, if
none, to the Participant’s estate.

1

--------------------------------------------------------------------------------

 

6. Tax Obligations.  Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax‑Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax‑Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax‑Related Items or achieve any particular tax
result.  Further, if Participant is subject to Tax‑Related Items in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax‑Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax‑Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax‑Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii) withholding in Shares to be issued upon settlement of the RSUs, provided,
however that if Participant is a Section 16 officer of the Company under the
Exchange Act, then the Committee shall establish the method of withholding from
alternatives (i)‑(iii) herein and, if the Committee does not exercise its
discretion prior to the Tax‑Related Items withholding event, then Participant
shall be entitled to elect the method of withholding from the alternatives
above.

Depending on the withholding method, the Company may withhold or account for
Tax‑Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over‑withheld
amount in cash and will have no entitlement to the Common Stock equivalent.  If
the obligation for Tax‑Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax‑Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax‑Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax‑Related Items.

7. U.S. Tax Consequences.  If Participant is a U.S. taxpayer, Participant
acknowledges that there will be tax consequences upon the vesting and/or
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and Participant should consult a tax adviser regarding
Participant’s tax obligations prior to such vesting, settlement or
disposition.  Upon vesting of the RSUs, the Fair Market Value of the Shares
subject to the RSUs is subject to payroll taxes (e.g., FICA), and when the
Shares are released following vesting, the Fair Market Value of the Shares is
subject to U.S. federal, state and local income taxes.  Upon disposition of the
Shares, any subsequent increase or decrease in value will be treated as
short‑term or long‑term capital gain or loss, depending on whether the Shares
are held for more than 12 months from the date of settlement.  Further, an RSU
may be considered a deferral of compensation that may be subject to Section 409A
of the Code.  Section 409A of the Code imposes special rules to the timing of
making and effecting certain amendments of this RSU with respect to distribution
of any deferred compensation.  Participant should consult his or her personal
tax advisor for more information on the actual and potential tax consequences of
this RSU.

2

--------------------------------------------------------------------------------

 

8. Acknowledgement of Nature of the Grant.  The Company and Participant agree
that the RSUs are granted under and governed by the Notice, this Agreement and
the provisions of the Plan.  Participant acknowledges receipt of a copy of the
Plan and the Plan prospectus, represents that Participant has carefully read and
is familiar with their provisions, and hereby accepts the RSUs subject to all of
the terms and conditions set forth herein and those set forth in the Plan and
the Notice.  Participant further acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(d) the RSU grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer, its Parent, Subsidiary or affiliate of
the Company and shall not interfere with the ability of the Company, the
Employer, its Parent, Subsidiary or affiliate of the Company, as applicable, to
terminate Participant’s employment or service relationship (if any) for any
reason;

(e) Participant is voluntarily participating in the Plan;

(f) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end‑of‑service payments, bonuses, long‑service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) except for RSUs granted to Non-Employee Directors and Shares subject to such
RSUs, unless otherwise agreed with the Company in writing, the RSUs and the
Shares subject to the RSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of the Company or any Subsidiary or affiliate;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
any of its Subsidiaries, affiliates or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, its
Parent,  Subsidiaries and affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any Corporate Transaction affecting the Shares of the Company; and

3

--------------------------------------------------------------------------------

 

(l) the following additional provisions apply only if Participant is providing
services outside the United States:

(i) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;

(ii) neither the Company, the Employer, its Parent, nor any Subsidiary or
affiliate of the Company shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares of
acquired upon settlement.

9. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10. Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company, its Parent, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor(“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative.  Participant
authorizes the Company, its designated Plan broker, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands if he or she resides outside the United States,
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, Participant’s employment status and/or
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant RSUs or other Awards or administer or maintain such
Awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

4

--------------------------------------------------------------------------------

 

11. Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between
them.  Any prior agreements, commitments or negotiations concerning the purchase
of the Shares hereunder are superseded.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement.  Participant
acknowledges that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by Participant or any other Plan
participant.

12. Compliance with Laws and Regulations.  Notwithstanding any other provision
of the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon settlement
of the RSUs prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. SEC or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.

13. Governing Law and Venue; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith.  In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.  For
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Mateo
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

14. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on‑line or electronic system established and maintained by the
Company or a third party designated by the Company.

15. Language.  If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Appendix.  Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for Participant’s country.  Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.  The Appendix constitutes part of
this Agreement.

17. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

5

--------------------------------------------------------------------------------

 

18. Insider Trading/Market Abuse Laws.  Participant acknowledges that, depending
on his or her country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., RSUs) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in his or her country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading
policy.  Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, including those imposed under the Company’s
insider trading policy, and Participant should consult with his or her own
personal legal and financial advisors on this matter before taking any action
related to the Plan.

19. Foreign Asset/Account Reporting Requirements.  Participant acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold Shares acquired under the Plan
or cash received from participating in the Plan (including from any dividends
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside his or her country.  Participant understands that he or she
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country.  Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt.  Participant acknowledges
that it is his or her responsibility to comply with all such requirements, and
that Participant should consult his or her personal legal and tax advisors, as
applicable, to ensure compliance.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this RSU is granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement.  Participant has reviewed the Plan, the
Notice and this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Notice and this Agreement.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement.  Participant further agrees to notify the Company
upon any change in Participant’s residence address.

 

6

--------------------------------------------------------------------------------

 

AWARD AGREEMENT (RESTRICTED STOCK UNITS) – INTERNATIONAL

APPENDIX A

IMPERVA, INC. 2011 STOCK OPTION AND INCENTIVE PLAN

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country‑specific terms and conditions that
apply to Participant’s resident in countries listed below.  This Appendix is
part of the Agreement and contains terms and conditions material to
participation in the Plan.  Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Agreement.

This Appendix includes information regarding exchange controls and certain other
issues of which Participant should be aware, and is current as of
December 2015.  Participant acknowledges that local exchange control laws may
apply to Participant as a result of the acquisition of Shares, opening of an
off‑shore bank or brokerage account and acquisition of foreign currency.  By
accepting the RSUs, Participant agrees to comply with applicable exchange
control laws associated with participation in the Plan.  Participant further
acknowledges that if he or she has any questions regarding his or her
responsibilities in this regard, Participant will seek advice from his or her
personal legal advisor, at Participant’s own cost, and further agrees that
neither the Company, its Parent, any Subsidiary or affiliate or the Employer
will be liable for any fines or penalties resulting from Participant’s failure
to comply with applicable laws concerning the acquisition and disposition of
Shares.

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment and/or residency after
the RSUs are granted or is considered resident of another country for local law
purposes, the terms and conditions contained herein may not be applicable to
Participant, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply to Participant.

Argentina

Securities Law Information.

Neither the RSUs nor the underlying Shares are publicly offered or listed on any
stock exchange in Argentina.  The offer is private and not subject to the
supervision of any Argentine governmental authority.

Exchange Control Information.

Following the sale of Shares or the receipt of any cash dividends, Participant
may be subject to certain restrictions in bringing such funds back into
Argentina.  The Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer proceeds into Argentina
(e.g., evidence of the sale, etc.) and under certain circumstances may require
that 30% of the amount transferred into Argentina be placed in a non‑interest
bearing U.S. dollar deposit account for a holding period of 365 days.

Participant is solely responsible for complying with the exchange control rules
that may apply in connection with participation in the Plan and/or transfer of
proceeds from the sale of Shares acquired under the Plan into Argentina.  Prior
to transferring sale proceeds into Argentina, Participant should consult his or
her local bank and/or exchange control advisor to confirm what will be required
by the bank as interpretations of the applicable Argentine Central Bank
regulations vary by bank and exchange control rules and regulations are subject
to change without notice.

A-1

--------------------------------------------------------------------------------

 

Tax Reporting Information.

If Participant holds Shares as of December 31 of any year, Participant is
required to report the holding of the Shares on his or her tax return for the
relevant year.

Australia

Securities Law Information.

If Participant acquires Shares pursuant to the RSUs and Participant offers the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law.  Participant should
obtain legal advice on disclosure obligations prior to making any such offer.

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers.  If an Australian bank is assisting with
the transaction, the bank will file the report on Participant’s behalf.

Brazil

Compliance with Law.

By accepting the RSUs, Participant acknowledges that he or she agrees to comply
with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs and the sale of the Shares acquired
pursuant thereto.

Acknowledgement of Nature of the Grant.

This provision supplements Section 8 of the Agreement:

By accepting the RSUs, Participant agrees that he or she is making an investment
decision, the Shares will be issued to Participant only if the vesting
conditions are met and any necessary services are rendered by Participant over
the vesting period, and the value of the underlying Shares is not fixed and may
increase or decrease in value over the vesting period without compensation to
Participant.

Exchange Control Information.

If Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000.  Assets and rights that must be
reported include Shares acquired under the Plan.

Tax on Financial Transactions (IOF).

Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions.  It is Participant’s responsibility to comply with any
applicable Tax on Financial Transactions arising from Participant’s
participation in the Plan.  Participant should consult with his or her personal
tax advisor for additional details.

Canada

Securities Law Information.

Participant acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through the designated broker appointed by the Company, provided
the sale of the Shares takes place outside of Canada through facilities of a
stock exchange on which the Shares are listed (i.e., the NYSE).

A-2

--------------------------------------------------------------------------------

 

Termination of Service.

The following provision replaces Section 5 of the Agreement:

In the event that Participant’s service terminates (for any reason and whether
or not later found to be invalid or in breach of Canadian laws or the terms of
the Participant’s employment agreement, if any), all unvested RSUs shall be
immediately forfeited without consideration.  For purposes of the preceding
sentence, Participant’s right to vest in the RSUs will terminate effective as of
the date that is the earlier of (i) the date of Participant’s Termination,
(ii) the date Participant receives notice of Termination as an active Employee,
Director or Consultant of the Company, or (iii) the date Participant is no
longer actively providing service and will not be extended by any notice period
(e.g., active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under Canadian laws or the
terms of Participant’s employment agreement, if any); the Company shall have the
exclusive discretion to determine when Participant is no longer actively
providing service for purposes of the RSUs.

Foreign Asset/Account Reporting Information.

Canadian residents are required to report to the tax authorities any foreign
property on Form T1135 (Foreign Income Verification Statement) if the total cost
of the foreign property exceeds C$100,000 at any time in the year.  The form
must be filed by April 30 of the following year.  The RSUs must be
reported‑‑generally at a nil cost‑‑if the C$100,000 cost threshold is exceeded
because of other foreign property Participant holds.  If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares.  The ACB
would normally equal the fair market value of the Shares at vesting, but if
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares.  Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.

The Following Provisions Apply for Participants Resident in Quebec:

Consent to Receive Information in English.

Participant acknowledges that it is the express wish of the parties that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Authorization to Release and Transfer Necessary Personal Information.

The following provision supplements Section 10 of the Agreement:

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company, any Parent, Subsidiary or
affiliate and the administrator of the Plan to disclose and discuss the Plan
with their advisors.  Participant further authorizes the Company and any Parent,
Subsidiary or affiliate to record such information and to keep such information
in Participant’s Employee file.

Colombia

Labor Law Acknowledgement.

Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any legal purpose.  Therefore, they will not be included and / or considered
for purposes of calculating any and all labor benefits, such as legal / fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and / or any other labor‑related amount which may be payable.

A-3

--------------------------------------------------------------------------------

 

Securities Law Information.

The Shares are not and will not be registered in the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and
therefore the Shares may not be offered to the public in Colombia.  Nothing in
this document should be construed as the making of a public offer of securities
in Colombia.

Exchange Control Information.

Investments in assets located abroad (including Shares) are subject to
registration by Participant with the Central Bank (Banco de la República) if
Participant’s aggregate investments held abroad (as of December 31 of the
applicable calendar year) equal or exceed US$500,000.  When Participant sells
Shares acquired under the Plan (or other investments) held abroad, Participant
may either choose to keep the resulting sums abroad, or to repatriate them to
Colombia.  If Participant chooses to repatriate funds to Colombia and has not
registered the investment with Banco de la República, Participant will need to
file with Banco de la República Form No. 5 upon conversion of funds into local
currency, which should be duly completed to reflect the nature of the
transaction.  If Participant has registered the investment with Banco de la
República, then Participant will need to file with Banco de la República
Form No. 4 upon conversion of funds into local currency, which should be duly
completed to reflect the nature of the transaction.  If Participant receives
Shares at vesting and immediately sells such Shares, then no registration is
required because no Shares are held abroad.  Participant should obtain proper
legal advice in order to ensure compliance with applicable Colombian
regulations.

Denmark

Labor Law Acknowledgement.

This provision supplements Section 8 of the Agreement:

By accepting the RSUs, Participant acknowledges that he or she understands and
agrees that the RSUs relates to future services to be performed and is not a
bonus or compensation for past services.

Stock Option Act.

Participant acknowledges that he or she received an Employer Statement in Danish
which sets forth the terms of the RSUs.

Foreign Bank Account Reporting.

If Participant establishes an account holding Shares or an account holding cash
outside Denmark, Participant must report the account to the Danish Tax
Administration.  The form which should be used in this respect can be obtained
from a local bank.  (Please note that these obligations are separate from and in
addition to the obligations described below.)

Exchange Control and Tax Reporting Notification.

Participant may hold Shares acquired under the Plan in a safety‑deposit account
(e.g., a brokerage account) with either a Danish bank or with an approved
foreign broker or bank.  If the Shares are held with a non‑Danish broker or
bank, Participant is required to inform the Danish Tax Administration about the
safety‑deposit account.  For this purpose, Participant must file a Form V
(Erklaering V) with the Danish Tax Administration.  Both Participant and the
broker/bank must sign the Form V, unless an exemption from the broker/bank
signature requirement is obtained from the Danish Tax Administration.  It is
possible to seek an exemption on the Form V, which Participant should do at the
time he or she submits the Form V.  By signing the Form V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety‑deposit account.  In the event that the
applicable broker or bank with which the safety‑deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Shares acquired at vesting and held in such account to
the Danish Tax Administration as part of Participant’s annual income tax
return.  By signing the Form V, Participant at the same time authorizes the
Danish Tax Administration to examine the account.  A sample of the Form V can be
found at the following website: http://www.skat.dk.

A-4

--------------------------------------------------------------------------------

 

In addition, when Participant opens a brokerage account or bank account with a
U.S. bank, the account will be treated as a “deposit account” because cash can
be held in the account.  Therefore, Participant must also file a Form K
(Erklaering K) with the Danish Tax Administration.  Both Participant and the
broker/bank must sign the Form K, unless an exemption from the broker/bank
signature requirement is granted by the Danish Tax Administration.  It is
possible to seek the exemption on the Form K, which Participant should do at the
time he or she submits the Form K.  By signing the Form K, the broker/bank
undertakes to forward information to the Danish Tax Administration concerning
the content of the deposit account without further request each year not later
than February 1 of the year following the relevant calendar year.  In the event
that the broker/bank does not wish to, or, pursuant to the laws of the country
in question, is not allowed to assume such obligation to report, Participant
acknowledges that he or she is solely responsible for providing the necessary
information to the Danish Tax Administration as part of Participant’s annual
income tax return.  By signing the Form K, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
Form K can be found at the following website: http://www.skat.dk.

France

Consent to Receive Information in English.

By accepting the grant of the RSUs, Participant confirms having read and
understood the Plan and the Agreement, which were provided in English
language.  Participant accepts the terms of these documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise.  Le Participant accepte les
dispositions de ces documents en connaissance de cause.

Foreign Asset/Account Reporting Information.

Participant may hold Shares acquired under the Plan outside of France provided
that Participant annually declares all foreign bank and stock accounts, whether
open, current or closed, together on Participant’s personal income tax
return.  Participant must also declare to the customs and excise authorities any
cash or securities that Participant imports or exports without the use of a
financial institution when the value of the cash or securities is equal to or
exceeds €10,000.

Germany

Exchange Control Information.

Cross‑border payments in excess of €12,500, including any cross‑border payments
received in connection with the sale of Shares acquired under the Plan or any
dividends paid on such Shares, must be reported monthly to the German Federal
Bank (Bundesbank).  For payments made in connection with securities or financial
derivatives (including any proceeds from the sale of Shares acquired under the
Plan), the report must be made by the 5th day of the month following the month
in which the payment was received.  The report must be filed
electronically.  The form of report (“Allgemeines Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.  In addition, in the unlikely event that Participant
holds Shares exceeding 10% of the total capital of the Company, Participant must
report such holdings in the Company on an annual basis.  Participant is
responsible for complying with applicable reporting requirements.

A-5

--------------------------------------------------------------------------------

 

Hong Kong

WARNING:  The contents of this document have not been reviewed by any regulatory
authority in Hong Kong.  Participant should exercise caution in relation to the
offer.  If Participant is in any doubt about any of the contents of the Plan,
the Agreement, including this Appendix, or other incidental communication
materials, Participant should obtain independent professional advice.  The RSUs
and any Shares acquired upon vesting do not constitute a public offering of
securities under Hong Kong law and are available only to eligible individuals
employed or engaged by the Company, its Parent, or its Subsidiaries and
affiliates.  The Plan, the Agreement, including this Appendix, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The RSUs
are intended only for the personal use of each Participant and may not be
distributed to any other person.

Settlement.

This provision supplements Section 1 of the Agreement:

Shares received at vesting are accepted as a personal
investment.  Notwithstanding anything to the contrary in the Plan, the RSUs do
not entitle Participant to receive a cash payment, and will only be settled in
Shares.  Further, in the event the RSUs vest and Shares are issued within
six (6) months of the Date of Grant, Participant agrees not to sell or otherwise
dispose of the Shares prior to the six (6) month anniversary of the Date of
Grant.

India

Settlement.

The following provision supplements Section 1 of the Agreement:

Due to local regulatory requirements, upon the settlement of the RSUs,
Participant agrees to the immediate sale of any Shares issued to
Participant.  Participant further agrees that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on Participant’s behalf pursuant to this authorization) and Participant
expressly authorizes the Company’s designated broker to complete the sale of
such Shares.  Participant acknowledges that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price.  Upon the sale of the Shares, the Company agrees to pay to Participant
the cash proceeds from the sale of the Shares, less any brokerage fees or
commissions, and subject to any obligation to satisfy Tax‑Related Items (see
below).

Exchange Control Information.

Participant understands that the RSUs are subject to compliance with the
exchange control requirements of the Reserve Bank of India.  Participant
understands that Participant must repatriate any proceeds from the sale of
Shares acquired under the Plan to India within 90 days of receipt and  any
dividends within 180 days of receipt.  Participant must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where Participant deposits the
funds and must maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Company or any Parent, Subsidiary or
affiliate requests proof of repatriation.

A-6

--------------------------------------------------------------------------------

 

Tax Obligations.

The following provision replaces Section 6 of the Agreement for independent
contractors:

If Participant is serving as an independent contractor, not an Employee, he or
she acknowledges and agrees to accept all liability for income tax, social
insurance, payroll tax, fringe benefits, payment on account or other tax related
items arising out of Participant’s participation in the Plan and the acquisition
of Shares (“Tax‑Related Items”).  Participant agrees that the Company and any
Parent, Subsidiary or affiliate to which Participant provides services have no
obligation to withhold or otherwise satisfy any Tax‑Related Items due as a
result of Participant’s participation in the Plan and the acquisition of
Shares.  Participant further acknowledges that the Company and/or any Parent,
Subsidiary or affiliate retaining Participant (1) make no representations or
undertakings regarding the treatment of any Tax‑Related Items in connection with
any aspect of the award of Shares, including, but not limited to, the issuance
of the Shares, the sale of Shares and the receipt of any dividends or any
distributions paid on such Shares; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Shares to
reduce or eliminate Participant’s liability for Tax‑Related Items or achieve any
particular tax result.

Participant agrees to pay or make adequate arrangements to satisfy all
Tax‑Related Items.  If, notwithstanding this agreement, the Company and/or any
Parent,  Subsidiary or affiliate are held liable for any Tax‑Related Items due
on the Shares resulting from a determination that Participant is not an
independent contractor or any other reason, Participant agrees to indemnify and
hold harmless the Company and any Parent, Subsidiary or affiliate to the extent
of any obligation imposed on the Company or any Parent, Subsidiary or affiliate
to pay any Tax‑Related Items due on the Shares.

Foreign Asset/Account Reporting Information.

Participant is required to declare any foreign bank accounts and any foreign
financial assets (including Shares held outside India) in Participant’s annual
tax return.  Participant is responsible for complying with this reporting
obligation and is advised to confer with his or her personal tax advisor in this
regard.

Israel

Trust Arrangement.

Participant understands and agrees that the RSUs awarded under the Agreement are
awarded subject to and in accordance with the terms and conditions of the Plan,
the Appendix A to the Plan for Israel (the “Sub‑Plan”), the Trust Agreement
(the “Trust Agreement”) between the Company and the Company’s trustee appointed
by the Company or its Subsidiary in Israel (the “Trustee”) and the Agreement, or
any successor trustee.  In the event of any inconsistencies between the
Sub‑Plan, the Agreement and/or the Plan, the Sub‑Plan will govern.

Nature of Grant.

The following provisions supplement Section 8 of the Agreement:

The RSUs are intended to qualify for favorable tax treatment in Israel as a
“Capital Gain Award” (as defined in the Sub‑Plan) subject to the terms and
conditions of Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961
(“Section 102”) (as defined in the Sub‑Plan) and the rules promulgated
thereunder.  Notwithstanding the foregoing, by accepting the RSUs, Participant
acknowledges that the Company cannot guarantee or represent that the favorable
tax treatment under Section 102 will apply to the RSUs.

By accepting the RSUs, Participant: (a) acknowledges receipt of and represents
that Participant has read and is familiar with the terms and provisions of
Section 102, the Plan, the Sub‑Plan, the Trust Agreement and the Agreement;
(b) accepts the RSUs subject to all of the terms and conditions of the
Agreement, the Plan, the Sub‑Plan, the Trust Agreement and Section 102 and the
rules promulgated thereunder; and (c) agrees that the RSUs and/or any Shares
issued in connection therewith, will be registered for the benefit of
Participant in the name of the Trustee as required to qualify under Section 102.

A-7

--------------------------------------------------------------------------------

 

Participant hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any RSUs or Share granted thereunder.  Participant agrees to
execute any and all documents which the Company or the Trustee may reasonably
determine to be necessary in order to comply with Section 102 and the Income Tax
Ordinance (New Version) – 1961 (“ITO”).

Payment.

Notwithstanding the Vesting Schedule set forth on the Notice, if the vesting of
the RSUs occurs during the “Holding Period” (as defined in the Sub‑Plan), the
Shares issued upon the vesting of the RSUs shall be issued to and deposited with
the Trustee for the benefit of Participant and shall be held in trust for the
Holding Period.  After termination of the Holding Period, the Trustee may
release the RSUs and any Shares issued with respect thereto under the terms set
forth in the Sub‑Plan, and in accordance with the terms and conditions of
Section 102, the ITO and any approval by the Israeli Tax Authority (“ITA”).

In the event that such vesting occurs after the end of the Holding Period, the
Shares issued upon the vesting of the RSUs shall either (i) be deposited with
the Trustee, or (ii) be transferred to Participant directly or into a brokerage
account in his or her name, provided that Participant first complies with his or
her obligations for Tax‑Related Items.

In the event that Participant elects to have the Shares transferred to
Participant without selling such Shares, Participant shall become liable to pay
Tax‑Related Items immediately in accordance with the provisions of the
ITO.  Participant will not be entitled to receive the Shares prior to the full
payment of Tax‑Related Items and neither the Company not the Trustee shall be
required to release any Shares to Participant until all payments required to be
made under the ITO have been fully satisfied.

Data Privacy.

The following provision supplements Section 10 of the Agreement:

Without derogating from the scope of Section 10 of the Agreement, Participant
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Participant’s country and further transfers thereafter
as may be required to a broker or other third party.

Electronic Delivery and Acceptance.  

The following provision supplements Section 15 of the Agreement.

To the extent required pursuant to Israeli tax law and/or by the Trustee,
Participant consents and agrees to deliver hard‑copy written notices and/or
actual copies of any notices or confirmations provided by Participant related to
his or her participation in the Plan.

Securities Law Information.

The RSUs are offered in accordance with an exemption from the requirement to
publish a prospectus which the Company received from the Israel Securities
Authority on January 26, 2012, under Section 15D of the Israeli Securities Law,
1968.

The Shares available under the Plan are registered in the U.S. pursuant to the
Form S‑8 registration statement which was filed with the U.S. Securities and
Exchange Commission on February 21, 2013.

Participant may obtain a copy of the Plan and the Forms S‑8, including the
documents referenced therein, from the Company’s intranet site located at:
https://compass.imperva.com/community/legal/stock_plan_prospectuses.  These
documents are also available at Participant’s local office.

A-8

--------------------------------------------------------------------------------

 

Italy

Authorization to Release and Transfer Necessary Personal Information.

The following provision replaces in its entirety Section 10 of the Agreement:

Participant understands that the Employer and/or the Company may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Shares held and the details of all RSUs or any
other entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing Participant’s participation in the Plan.  Participant is aware that
providing the Company with Participant’s Data is necessary for the performance
of the Agreement and that Participant’s refusal to provide such Data would make
it impossible for the Company to perform its contractual obligations and may
affect Participant’s ability to participate in the Plan.

The Controller of personal data processing is Imperva, Inc., 1194 3400 Bridge
Parkway, Suite 200, Redwood Shores, CA 94065, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Imperva Italy s.r.l., c/o Regus
Business Center, Via Senigallia, 18/2 Torre A, 20161
Milano,  Italy.  Participant understands that the Data may be transferred to the
Company or any of its Parent, Subsidiaries or affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any transfer required to a broker or other third party with whom
Shares acquired pursuant to the vesting of the RSUs or cash from the sale of
such Shares may be deposited.  Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  The processing
activity, including the transfer of Participant’s personal data abroad, outside
of the European Union, as herein specified and pursuant to applicable laws and
regulations, does not require Participant’s consent thereto as the processing is
necessary for the performance of contractual obligations related to the
implementation, administration and management of the Plan.  Participant
understands that Data processing relating to the purposes above specified shall
take place under automated or non‑automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to D.lgs. 196/2003.

Participant understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that pursuant to art.7 of
D.lgs 196/2003, Participant has the right, including but not limited to, access,
delete, update, request the rectification of Participant’s Data and cease, for
legitimate reasons, the Data processing.  Furthermore, Participant is aware that
Participant’s Data will not be used for direct marketing purposes.  In addition,
the Data provided can be reviewed and questions or complaints can be addressed
by contacting a local human resources representative.

Plan Document Acknowledgement.

In accepting the RSUs, Participant acknowledges that Participant has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix.  Participant
further acknowledges that Participant has read and specifically and expressly
approves the following sections of the Agreement:  Section 1: Settlement,
Section 4: No Transfer; Section 5:  Termination, Section 6: Tax Obligations,
Section 8:  Acknowledgement of Nature of the Grant;   Section 9:  No Advice
Regarding Grant,  Section 11:  Entire Agreement; Enforcement of Rights,
Section 12:  Compliance with Laws and Regulations; Section 13: Governing Law and
Venue; Severability, Section 14: Electronic Delivery and Acceptance; Section 15:
Language, Section 16:  Appendix, Section 17: Imposition of Other Requirements
and the Data Privacy provisions above.

A-9

--------------------------------------------------------------------------------

 

Foreign Asset/Account Reporting Information.

Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares and Options) which may generate
income taxable in Italy are required to report such on their annual tax returns
(UNICO form, RW Schedule) or on a special form if no tax return is due.  The
same reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash, Shares
and RSUs), are beneficial owners of the investment pursuant to Italian money
laundering provisions.

Tax on Foreign Financial Assets.

The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax at an annual rate of 2 per thousand (0.2%).  The
taxable amount will be the fair market value of the financial assets (including
Shares) assessed at the end of the calendar year.  No tax payment duties arise
if the amount of the foreign assets tax calculated on all financial assets held
abroad does not exceed €12.

Japan

Foreign Asset/Account Reporting Information.

Participant is required to report details of any assets held outside of Japan as
of December 31 (including Shares acquired under the Plan), to the extent such
assets have a total net fair market value exceeding ¥50 million.  Such report
will be due by March 15 each year.  Participant should consult with his or her
personal tax advisor to determine if the reporting obligation applies to his or
her personal situation.

Korea

Exchange Control Information.

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of dividends in a single transaction to
repatriate the sale proceeds back to Korea within three years of the
sale/receipt.

Foreign Asset/Account Reporting Information.

If Participant is a Korean resident, Participant must declare all of his or her
foreign financial accounts (including any brokerage account) to the Korean tax
authority and file a report with respect to such accounts if the value of such
accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).  Participant should consult with his or her personal tax advisor as
to whether the reporting obligation applies.

Mexico

Acknowledgements.

This provision supplements Section 8 of the Agreement:

By accepting the RSUs, Participant acknowledges that he or she has received a
copy of the Plan and the Agreement, including this Appendix, which he or she has
reviewed.  Participant further acknowledges that he or she accepts all the
provisions of the Plan and the Agreement, including this Appendix.  Participant
also acknowledges that he or she has read and specifically and expressly
approves the terms and conditions set forth in Section 8 of the Agreement, which
clearly provide as follows:

 

1.

Participant’s participation in the Plan does not constitute an acquired right;

 

2.

The Plan and Participant’s participation in it are offered by the Company on a
wholly discretionary basis;

 

3.

Participant’s participation in the Plan is voluntary; and

 

4.

The Company and its Subsidiaries are not responsible for any decrease in the
value of any Shares acquired upon exercise of the RSUs.

A-10

--------------------------------------------------------------------------------

 

Service Acknowledgement and Policy Statement for Employees.

By accepting the RSUs, Participant acknowledges that Imperva, Inc. with
registered offices at 3400 Bridge Parkway, Suite 200, Redwood Shores, CA 94065,
U.S.A, is solely responsible for the administration of the Plan.  Participant
further acknowledges that his or her participation in the Plan, the grant of the
RSUs and any acquisition of Shares under the Plan do not constitute an
employment agreement and does not guarantee Participant the right to continue
his or her service with the Company because Participant is participating in the
Plan on a wholly commercial basis.  Based on the foregoing, Participant
expressly acknowledges that the Plan and the benefits that he or she may derive
from participation in the Plan do not establish any rights between Participant
and the Company, and do not form part of any employment agreement between the
Participant and the Company or any Parent or Subsidiary of the Company, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s employment.

Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.

Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, any Parent or Subsidiaries, affiliates, branches,
representation offices, shareholders, officers, agents and legal
representatives, with respect to any claim that may arise.

Service Acknowledgement and Policy Statement for Consultants.

By accepting the RSUs, Participant acknowledges that Imperva, Inc. with
registered offices at 3400 Bridge Parkway, Suite 200, Redwood Shores, CA 94065,
U.S.A, is solely responsible for the administration of the Plan.  Participant
further acknowledges that his or her participation in the Plan, the grant of the
RSUs and any acquisition of Shares under the Plan do not constitute a service
contract and does not guarantee Participant the right to continue his or her
service with the Company because Participant is participating in the Plan on a
wholly commercial basis.  Based on the foregoing, Participant expressly
acknowledges that the Plan and the benefits that he or she may derive from
participation in the Plan do not establish any rights between Participant and
the Company, and do not form part of any service contract between the
Participant and the Company or any Parent or Subsidiary of the Company, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s service contract.

Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.

Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, any Parent or Subsidiaries, affiliates, branches,
representation offices, shareholders, officers, agents and legal
representatives, with respect to any claim that may arise.

A-11

--------------------------------------------------------------------------------

 

Reconocimientos.

Esta disposición suplementa la sección 8 del Contrato:

Al aceptar las Unidades de Acciones Restringidas, el Partícipe reconoce que ha
recibido una copia del Plan y del Contrato, incluyendo este Anexo, que ha sido
revisado por el Partícipe. El Partícipe reconoce, además, que acepta todas las
disposiciones del Plan y del Contrato, incluyendo este Anexo.  El Partícipe
también reconoce que ha leído la sección 8 del Contrato y específica y
expresamente aprueba los términos y condiciones establecidos en dicha Sección,
que claramente establece lo siguiente:

 

1.

La participación del Partícipe en el Plan no constituye un derecho adquirido;

 

2.

El Plan y la participación del Partícipe en el Plan se ofrecen por la Compañía
de manera totalmente discrecional;

 

3.

La participación del Partícipe en el Plan es voluntaria; y

 

4.

La Compañía y sus Subsidiarias no son responsables por cualquier disminución en
el valor de las Acciones adquiridas al ejercer las Unidades de Acciones
Restringidas.

Reconocimiento de Ley Laboral y Declaración de Política de Empleados.

Al aceptar las Unidades de Acciones Restringidas, el Partícipe reconoce que
Imperva, Inc., con oficinas registradas en 3400 Bridge Parkway, Suite 200,
Redwood Shores, CA 94065, EE.UU., es únicamente responsable por la
administración del Plan.  Además, el Partícipe reconoce que su participación en
el Plan, el otorgamiento de las Unidades de Acciones Restringidas y cualquier
adquisición de Acciones de conformidad con el Plan no constituyen un contrato
laboral, ni garantizan el derecho del Partícipe de continuar prestando sus
servicios a la Compañía, toda vez que el Partícipe está participando en el Plan
sobre una base exclusivamente comercial.  Con base en lo anterior, el
Partícipe  expresamente reconoce que el Plan y los beneficios que deriven de la
participación en el Plan no establecen derecho alguno entre el Partícipe y la
Compañía y no forman parte de ningún contrato laboral entre el Participe y la
Compañía o Matriz o Subsidiaria de la Compañía, y cualquier modificación del
Plan o su terminación no constituirá un cambio o deterioro de los términos y
condiciones del contrato laboral del Partícipe.

Además, el Partícipe entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Partícipe en el Plan en cualquier momento, sin responsabilidad
alguna para con el Partícipe.

Finalmente, el Partícipe en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o de los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, Matriz o Subsidiaria de la
Compañía,, afiliadas, sucursales, oficinas de representación, accionistas,
directores, funcionarios, agentes y representantes legales con respecto a
cualquier demanda o reclamación que pudiera surgir.

Reconocimiento de Ley Laboral y Declaración de Política de Consultores.

Al aceptar las Unidades de Acciones Restringidas, el Partícipe reconoce que
Imperva, Inc., con oficinas registradas en 3400 Bridge Parkway, Suite 200,
Redwood Shores, CA 94065, EE.UU., es únicamente responsable por la
administración del Plan.  Además, el Partícipe reconoce que su participación en
el Plan, el otorgamiento de las Unidades de Acciones Restringidas y cualquier
adquisición de Acciones de conformidad con el Plan no constituyen un contrato de
servicios y no garantizan el derecho del Partícipe de continuar prestando sus
servicios a la Compañía, ya que el Partícipe está participando en el Plan en
sobre una base exclusivamente comercial.  Con base en lo anterior, el
Partícipe  expresamente reconoce que el Plan y los beneficios que le deriven de
la participación en el Plan no establecen derecho alguno entre el Partícipe y la
Compañía y no forman parte de ningún contrato de servicios Subsidiaria de la
Compañía, y cualquier modificación del Plan o su terminación no constituirá un
cambio o deterioro de los términos y condiciones del contrato de servicios del
Partícipe.

A-12

--------------------------------------------------------------------------------

 

Además, el Partícipe entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Partícipe en el Plan en cualquier momento, sin responsabilidad
alguna para con el Partícipe.

Finalmente, el Partícipe en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, cualesquier Matriz o
Subsidiarias, afiliadas, sucursales, oficinas de representación, accionistas,
directores, funcionarios, agentes y representantes con respecto a cualquier
demanda o reclamación que pudiera surgir.

Netherlands

No special provisions.

Panama

Securities Law Information.

The RSUs and any Shares which may be issued to Participant upon vesting and
settlement are not subject to registration under Panamanian law as they are not
intended for the public, but solely offered in a private transaction for
Participant’s benefit.

Poland

Exchange Control Information.

Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad (including any brokerage account) must report information to the
National Bank of Poland on transactions and balances of the securities and cash
deposited in such accounts if the value of such securities and cash (calculated
individually or together with all other assets/liabilities held abroad) exceeds
a specified threshold (currently PLN7,000,000).  If required, the reports are
due on a quarterly basis on special forms available on the website of the
National Bank of Poland.  Further, any transfer of funds in excess of a
specified threshold (currently €15,000) must be effected through a bank account
in Poland.  Participant should maintain evidence of such foreign exchange
transactions for five (5) years, in case of a request for their production by
the National Bank of Poland.

Russia

U.S. Transaction.

Participant understands that the grant of the RSUs is a right to receive Shares
if certain conditions are met and that the offer is made by the Company in the
United States.  Upon vesting of the RSUs, any Shares to be issued to Participant
shall be delivered to Participant through a brokerage account in the United
States.

Exchange Control Information.

Upon the sale of Shares acquired under the Plan, Participant must repatriate the
proceeds of the sale back to Russia within a reasonably short time after
receipt.  Participant may remit proceeds to Participant’s foreign currency
account at an authorized bank in Russia or in a foreign bank account opened in
accordance with Russian exchange control laws.  Participant is encouraged to
contact Participant’s personal advisor before remitting Participant’s sale
proceeds to Russia.

A-13

--------------------------------------------------------------------------------

 

Securities Law Information.

Participant is not permitted to sell Shares directly to other Russian legal
entities or residents.

The grant of the RSUs and the distribution of the Plan and all other materials
Participant may receive regarding participation in the Plan do not constitute an
offering or the advertising of securities in Russia.  The issuance of Shares
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the Shares may not be used for an offering or public circulation in
Russia.  In no event will Shares be delivered to Participant in Russia; all
Shares acquired under the Plan will be maintained on Participant’s behalf in the
United States.

Data Privacy Acknowledgement.

Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in the
Agreement and by participating in the Plan, Participant agrees to such
terms.  In this regard, upon request of the Company or the Employer, Participant
agrees to provide an executed data privacy consent form to the Company or the
Employer (or any other agreements or consents that may be required by the
Company or the Employer) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws of Russia, either now or in the future.

Labor Law Information.

If Participant continues to hold Shares after involuntary Termination,
Participant may not be eligible to receive unemployment benefits in Russia.

Singapore

Securities Law Information.

The RSUs are being granted pursuant to the “Qualifying Person” exemption under
Section 273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”) under which the grant is exempt from prospectus and registration
requirements and is not made with a view to the underlying Shares being
subsequently offered for sale to any other party.  The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that such RSU grant is subject to
Section 257 of the SFA and Participant should not make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares in Singapore, or
any offer of the Shares underlying the RSUs unless such sale or offer in
Singapore is made more than six months from the Date of Grant or pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than Section 280)
of the SFA.

Chief Executive Officer and Director Reporting Notice.

If Participant is the chief executive officer (“CEO”), a director, associate
director or shadow director of a Singapore Subsidiary or affiliate of the
Company, as the terms are used in the Singapore Companies Act (the “SCA”),
Participant agrees to comply with notification requirements under the
SCA.  Among these requirements is an obligation to notify the Singapore
Subsidiary or affiliate in writing when Participant receives an interest (e.g.,
RSUs, Shares) in the Company or any related companies (including when
Participant sells Shares acquired from the RSUs).  In addition, Participant must
notify the Singapore Subsidiary or affiliate when Participant sells or receives
Shares of the Company or any related company (including when Participant sells
or receives Shares acquired under the Plan).  These notifications must be made
within two business days of (i) acquiring or disposing of any interest in the
Company or any related company, (ii) any change in the previously disclosed
interest (e.g., when the RSUs vest), or (iii) becoming CEO or a director,
associate director or shadow director if such an interest exists that that
time.  Participant should consult with his or her personal legal advisor
regarding his or her notification obligations under the SCA.

A-14

--------------------------------------------------------------------------------

 

South Africa

Securities Law Information.

In compliance with South African securities laws, the documents listed below are
available for review on the Company’s “Investor Relations” website at
http://www.imperva.com/company/investors.

(i)a copy of the Company’s most recent annual report (i.e., Form 10‑K); and

(ii)a copy of the Plan Prospectus.

A copy of the above documents will be sent to Participant free of charge on
written request to Imperva, Inc., Stock Plan Administrator, 3400 Bridge Parkway,
Suite 200, Redwood Shores, California 94065, U.S.A.

Participant should read the materials provided before making a decision whether
to participate in the Plan.  In addition, Participant should contact
Participant’s tax advisor for specific information concerning his or her
personal tax situation with regard to the Plan participation.

Tax Obligations.

The following provision supplements Section 6 of the Agreement:

If Participant is an Employee, he or she must notify the Employer of the amount
of any gain realized upon vesting of the RSUs.  If Participant fails to advise
the Employer of the gain realized upon vesting, then Participant may be liable
for a fine.  Participant will be responsible for paying any difference between
the actual tax liability and the amount withheld.

Exchange Control Information.

Participant should consult his or her personal advisor prior to the acquisition
or sale of Shares under the Plan to ensure compliance with applicable exchange
control regulations in South Africa, as such regulations are subject to frequent
change.  Participant is solely responsible for complying with all exchange
control laws in South Africa, and neither the Company nor any Parent or
Subsidiary will be liable for any fines or penalties resulting from
Participant’s failure to comply with South African exchange control laws.

Spain

No Entitlement for Claims or Compensation.

The following provisions replace Section 5 of the Agreement:

By accepting the RSUs, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan document.

Participant understands and agrees that, as a condition of the grant of the
RSUs, if Participant’s service Terminates (for any reason whatsoever, whether or
not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), all unvested RSUs shall be forfeited to the
Company forthwith, and all rights of Participant to such RSUs shall immediately
terminate and will not be extended by any notice period (e.g., active services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any).  In particular, Participant understands and agrees that any unvested RSUs
shall be forfeited without entitlement to the underlying Shares or to any amount
as indemnification in the event of a Termination, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with Cause, disciplinary
dismissal adjudged or recognized to be without Cause, individual or collective
layoff on objective grounds, whether adjudged to be with Cause or adjudged or
recognized to be without Cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.  In case of any
dispute as to whether Termination has occurred (including whether Participant
may still be considered to be providing services while on an approved leave of
absence), the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.

A-15

--------------------------------------------------------------------------------

 

Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant RSUs under the Plan to individuals who may
be Employees, Directors or Consultants throughout the world.  The decision is
limited and entered into based upon the express assumption and condition that
any RSUs will not economically or otherwise bind the Company or any Parent,
Subsidiary or affiliate, including the Employer, on an ongoing basis, other than
as expressly set forth in the Agreement.  Consequently, Participant understands
that the RSUs are granted on the assumption and condition that the RSUs shall
not become part of any employment contract (whether with the Company or any
Parent, Subsidiary or affiliate, including the Employer) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.  Furthermore, Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from the grant of RSUs, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying Shares is
unknown and unpredictable.  Participant also understands that the grant of RSUs
would not be made but for the assumptions and conditions set forth hereinabove;
thus, Participant understands, acknowledges and freely accepts that, should any
or all of the assumptions be mistaken or any of the conditions not be met for
any reason, the RSUs and any right to the underlying Shares shall be null and
void.

Securities Law Information.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the RSUs.  No
public offering prospectus has been nor will be registered with the Comisión
Nacional del Mercado de Valores (Spanish Securities Exchange Commission)
(“CNMV”).  Neither the Plan nor the Agreement constitute a public offering
prospectus and they have not been, nor will they be, registered with the CNMV.

Exchange Control Information.

It is Participant’s responsibility to comply with exchange control regulations
in Spain.  Participant must declare the acquisition of Shares for statistical
purposes to the Spanish Direccion General de Comercio e Inversiones (the “DGCI”)
of the Ministry of Economy and Competitiveness.  In addition, Participant must
also file a Form D‑6 with the Directorate of Foreign Transaction each January in
which the Shares are owned.  The sale of Shares also must be declared on
Form D‑6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold (currently €1,502,530), in which case, the filing is due
within one month after the sale.

Foreign Asset/Account Reporting Information.  Participant is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.

Further, to the extent that Participant holds Shares and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, Participant will be required to report information on such assets
on his or her tax return (tax form 720) for such year.  After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously‑reported Shares or accounts
increases by more than €20,000 or if Participant sells or otherwise disposes of
any previously‑reported Shares or accounts.

Sweden

No special provisions.

Switzerland

Securities Law Information.

The grant of the RSUs under the Plan is considered a private offering in
Switzerland and is, therefore, not subject to registration in
Switzerland.  Neither this document nor any other material related to the RSUs
constitutes a prospectus as such term is understood pursuant to Article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
related to the RSUs may be publicly distributed or otherwise made publicly
available in Switzerland.

A-16

--------------------------------------------------------------------------------

 

Taiwan

Data Privacy Acknowledgement.

Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Section 10 of the Agreement and by participating in the Plan, Participant agrees
to such terms.  In this regard, upon request of the Company or the Employer,
Participant agrees to provide an executed data privacy consent form to the
Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Participant’s
country, either now or in the future.  Participant understands that he or she
will not be able to participate in the Plan if he or she fails to execute any
such consent or agreement.

Securities Law Information.

The RSUs and the Shares to be issued pursuant to RSUs are available only for
employees of the Company and its Parents, Subsidiaries and affiliates.  The
grant of RSUs is not a public offer of securities by a Taiwanese company.

Exchange Control Information.

Participant may acquire and remit foreign currency (including proceeds from the
sale of Shares and any cash dividends) up to US$5,000,000 per year without
justification.  If the transaction amount is TWD500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form to the
remitting bank and may also be required to provide additional supporting
documentation to the satisfaction of the remitting bank.

Turkey

Securities Law Information.

The RSUs are made available only to Employees or Consultants of the Company, its
Parent, Subsidiaries or affiliates, and the offer of participation in the Plan
is a private offering.  The grant of RSUs and the issuance of Shares at vesting
take place outside of Turkey.  Participant must sell Shares acquired under the
Plan outside Turkey.  The Shares are currently traded on the New York Stock
Exchange in the U.S. under the ticker symbol “IMPV” and may be sold on this
exchange.

United Arab Emirates

Securities Law Information.

The RSUs under the Plan are granted only to select Employees of the Company and
its Parent, Subsidiaries and affiliates and are in the nature of providing
employee equity incentives in the United Arab Emirates, including the Dubai
Creative Clusters Authority.  The Plan and the Agreement are intended for
distribution only to such Employees and must not be delivered to, or relied on
by, any other person.  Prospective purchasers of the securities offered should
conduct their own due diligence on the securities.  If Participant does not
understand the contents of the Plan and the Agreement, he or she should consult
an authorized financial adviser.  The Emirates Securities and Commodities
Authority and the Dubai Financial Services Authority have no responsibility for
reviewing or verifying any documents in connection with the Plan.  Neither the
Ministry of Economy, the Dubai Department of Economic Development nor the Dubai
Financial Services Authority have approved the Plan or the Agreement nor taken
steps to verify the information set out therein, and have no responsibility for
such documents.

This statement also relates to any Exempt Offer in accordance with the Offered
Securities Rules of the Dubai Financial Services Authority.

United Kingdom

Employees Only.

In the United Kingdom, only Employees are eligible to be granted RSUs pursuant
to the following additional terms:

A-17

--------------------------------------------------------------------------------

 

Joint Election.

As a condition of the vesting of the RSUs under the Plan, Participant agrees to
accept any liability for secondary Class 1 National Insurance contributions
(“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable in connection with the
issuance of Shares.  To accomplish the foregoing, Participant agrees to execute
a joint election with the Company and/or the Employer (the “Election”), the form
of such Election being formally approved by HM Revenue and Customs (“HMRC”), and
any other consent or elections required to accomplish the transfer of the
Employer NICs to Participant.  Participant further agrees to execute such other
joint elections as may be required between Participant and any successor to the
Company and/or the Employer.  Participant agrees to enter into an Election prior
to the vesting of the RSUs.  Participant further agrees that the Company and/or
the Employer may collect the Employer NICs by any of the means set forth in
Section 6 of the Agreement.

Tax Obligations.

The following supplements Section 6 of the Agreement:

Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section 6 of the Agreement.  If payment or
withholding of the income tax due is not made within ninety (90) days of the end
of the U.K. tax year in which the Taxable Event occurs or such other period as
required under U.K. law (the “Due Date”), Participant agrees that the amount of
any uncollected income tax shall constitute a loan owed by Participant to the
Employer, effective on the Due Date.  Participant agrees that the loan will bear
interest at the then‑current HMRC Official Rate, it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 6 of the Agreement.  If Participant
fails to comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.

Notwithstanding the foregoing, if Participant is a Director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant shall not be eligible for a loan from the Company to cover income
tax.  In the event that Participant is a Director or executive officer and
income tax is not collected from or paid by Participant by the Due Date, the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and National Insurance contributions (“NICs”) may be
payable.  Participant will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self‑assessment
regime and for reimbursing the Company or the Employer for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover by any of the means referred to in Section 6 of the Agreement.

 

A-18

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF STOCK BONUS AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Bonus Award (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Shares under the Plan subject
to the terms and conditions of the Plan, this Notice, and the attached Stock
Bonus Award Agreement (the “Stock Bonus Agreement”) to the Plan.

 

Number of Shares:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Expiration Date:

 

The date on which all the Shares granted hereunder become vested, with earlier
expiration upon the Termination Date

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Stock
Bonus Agreement, the Shares will vest in accordance with the following
schedule:  [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Bonus Agreement or the
Plan changes the at-will nature of that relationship. You acknowledge that the
vesting of the Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company. You also
understand that this Notice is subject to the terms and conditions of both the
Stock Bonus Agreement and the Plan, both of which are incorporated herein by
reference. You have read both the Stock Bonus Agreement and the Plan.

 

PARTICIPANT

 

IMPERVA, INC.

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

STOCK BONUS AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
defined meanings in this Stock Bonus Agreement (the “Agreement”).

Participant has been granted a Stock Bonus Award (“Stock Bonus Award”) subject
to the terms, restrictions and conditions of the Plan, the Notice of Stock Bonus
Award (the “Notice”) and this Agreement.

1. Issuance. Stock Bonus Awards shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in Participant’s name as
soon as reasonably practicable.

2. Stockholder Rights. Participant shall have no right to dividends or to vote
Shares until Participant is recorded as the holder of such Shares on the stock
records of the Company and its transfer agent.

3. No-Transfer. Unvested Shares, and unvested Stock Bonus Awards, and any
interest in either shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by Participant or any person whose
interest derives from Participant’s interest. “Unvested Shares” are Shares that
have not yet vested pursuant to the terms of the vesting schedule set forth in
the Notice.

4. Termination. Upon Participant’s Termination for any reason, all Unvested
Shares shall immediately be forfeited to the Company, and all rights of
Participant to such Unvested Shares shall immediately terminate as of
Participant’s Termination Date. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.

5. U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. Before
any Shares subject to this Agreement are issued the Company shall withhold a
number of Shares with a fair market value (determined on the date the Shares are
issued) equal to the minimum amount the Company is required to withhold for
income and employment taxes. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement.

6. Acknowledgement. The Company and Participant agree that the Stock Bonus Award
is granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant:
(a) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(b) represents that Participant has carefully read and is familiar with their
provisions, and (c) hereby accepts the Stock Bonus Award subject to all of the
terms and conditions set forth herein and those set forth in the Plan, this
Agreement and the Notice.

7. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

1

--------------------------------------------------------------------------------

 

9. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and
(c) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser’s service, for any
reason, with or without cause.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this Stock Bonus Award is granted under and governed by the terms and
conditions of the Plan, the Notice and this Agreement. Participant has reviewed
the Plan, the Notice and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Participant further agrees to notify the
Company upon any change in Participant’s residence address.

 

 

 

2

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Award (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Restricted Shares of Common
Stock of Imperva, Inc. (the “Company”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached Restricted Stock Agreement
(the “Restricted Stock Purchase Agreement”).

 

Total Number of Restricted Shares Awarded:

 

 

Fair Market Value per Restricted Share:

 

$

 

 

Total Fair Market Value of Award:

 

$

 

 

Purchase Price per Restricted Share:

 

$

 

 

Total Purchase Price for all Restricted Shares:

 

$

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

 

 

Vesting Schedule: Subject to the limitations set forth in this Notice, the Plan
and the Restricted Stock Purchase Agreement, the Restricted Shares will vest and
the right of repurchase shall lapse, in whole or in part, in accordance with the
following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship. You acknowledge that
the vesting of the Restricted Shares pursuant to this Notice is earned only by
continuing service as an Employee, Director or Consultant of the Company. You
also understand that this Notice is subject to the terms and conditions of both
the Restricted Stock Agreement and the Plan, both of which are incorporated
herein by reference. You have read both the Restricted Stock Agreement and the
Plan. If the Restricted Stock Purchase Agreement is not executed or accepted
electronically by you within thirty (30) days of the Date of Grant above, then
this grant shall be void.

 

RECIPIENT

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of             ,
20         by and between Imperva, Inc., a Delaware corporation (the “Company”),
and                     (“Participant”) pursuant to the Company’s 2011 Stock
Option and Incentive Plan (the “Plan”). Unless otherwise defined herein, the
terms defined in the Plan shall have the same meanings in this Agreement.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Participant,
and Participant agrees to purchase from the Company the number of Shares shown
on the Notice of Restricted Stock Award (the “Notice”) at a purchase price of
$            per Share. The per Share purchase price of the Shares shall be not
less than the par value of the Shares as of the date of the offer of such Shares
to the Participant. The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.

2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties, or on such other date as the
Company and Participant shall agree (the “Purchase Date”). On the Purchase Date,
the Company will issue in Participant’s name a stock certificate representing
the Shares to be purchased by Participant against payment of the purchase price
therefor by Participant by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Participant,
(c) Participant’s personal services that the Committee has determined have
already been rendered to the Company and have a value not less than aggregate
par value of the Shares to be issued Participant, or (d) a combination of the
foregoing.

3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to the Company or a Subsidiary of the Company.

3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” shall mean an occurrence of one of the
following:

(i) termination of Participant’s service, whether voluntary or involuntary and
with or without cause;

(ii) resignation, retirement or death of Participant; or

(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice. For
purposes of this Agreement, “Unvested Shares” means Stock pursuant to which the
Company’s Repurchase Right has not lapsed.

1

--------------------------------------------------------------------------------

 

3.2 Exercise of Repurchase Right. Unless the Company provides written notice to
Participant within 90 days from the date of termination of Participant’s service
to the Company that the Company does not intend to exercise its Repurchase Right
with respect to some or all of the Unvested Shares, the Repurchase Right shall
be deemed automatically exercised by the Company as of the 90th day following
such termination, provided that the Company may notify Participant that it is
exercising its Repurchase Right as of a date prior to such 90th day. Unless
Participant is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Right as to
some or all of the Unvested Shares, execution of this Agreement by Participant
constitutes written notice to Participant of the Company’s intention to exercise
its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. The Company,
at its choice, may satisfy its payment obligation to Participant with respect to
exercise of the Repurchase Right by either (a) delivering a check to Participant
in the amount of the purchase price for the Unvested Shares being repurchased,
or (b) in the event Participant is indebted to the Company, canceling an amount
of such indebtedness equal to the purchase price for the Unvested Shares being
repurchased, or (c) by a combination of (a) and (b) so that the combined payment
and cancellation of indebtedness equals such purchase price. In the event of any
deemed automatic exercise of the Repurchase Right by canceling an amount of such
indebtedness equal to the purchase price for the Unvested Shares being
repurchased, such cancellation of indebtedness shall be deemed automatically to
occur as of the 90th day following termination of Participant’s employment or
consulting relationship unless the Company otherwise satisfies its payment
obligations. As a result of any repurchase of Unvested Shares pursuant to the
Repurchase Right, the Company shall become the legal and beneficial owner of the
Unvested Shares being repurchased and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being repurchased by the Company, without
further action by Participant.

3.3 Acceptance of Restrictions. Acceptance of the Shares shall constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as Participant is the holder of the Shares, or any portion thereof, he
or she shall be entitled to receive all dividends declared on and to vote the
Shares and to all other rights of a stockholder with respect thereto.

3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and Participant, Participant may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company. Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by the Company hereunder where
the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy
Participant’s obligation to pay such transferee for such Shares or interest, and
also to satisfy the Company’s obligation to pay Participant for such Shares or
interest.

3.5 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.

4. Restrictive Legends and Stop Transfer Orders.

4.1 Legends. The certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

2

--------------------------------------------------------------------------------

 

4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

4.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.

6. Miscellaneous.

6.1 Acknowledgement. The Company and Participant agree that the Restricted
Shares are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant:
(a) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(b) represents that Participant has carefully read and is familiar with their
provisions, and (c) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

6.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

6.3 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

6.4 Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.

6.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

6.6 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to the Participant shall be addressed to such Participant at the address
maintained by the Company for such person or at such other address as the
Participant may specify in writing to the Company.

6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.

3

--------------------------------------------------------------------------------

 

6.8 U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. In the
absence of an Election (defined below), the Company shall withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount the Company is required to withhold for
income and employment taxes. If Participant makes an Election, then Participant
must, prior to making the Election, pay in cash (or check) to the Company an
amount equal to the amount the Company is required to withhold for income and
employment taxes.

7. Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which the Company’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF
THE CODE, EVEN IF PARTICIPANT REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO
MAKE THIS FILING ON PARTICIPANT’S BEHALF.

4

--------------------------------------------------------------------------------

 

The parties have executed or electronically accepted this Agreement as of the
date first set forth above.

 

IMPERVA, INC.

By:

 

 

 

Its:

 

 

 

RECIPIEN:

 

 

 

Signature

 

 

 

Please Print Name

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

RECEIPT

Imperva, Inc. hereby acknowledges receipt of (check as applicable):

o  A check in the amount of $                

o  The cancellation of indebtedness in the amount of $                

given by                 as consideration for Certificate No. -            for
            shares of Common Stock of Imperva, Inc.

Dated:                     

 

IMPERVA, INC.

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

RECEIPT AND CONSENT

The undersigned Participant hereby acknowledges receipt of a photocopy of
Certificate No. -              for              shares of Common Stock of
Imperva, Inc. (the “Company”)

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.

 

Dated:

 

 

Signature:

 

 

Please Print Name:

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM STOCK CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of             ,             , [COMPLETE AT THE TIME OF PURCHASE] (the
“Agreement”), the undersigned Participant hereby sells, assigns and transfers
unto             ,             shares of the Common Stock $0.0001, par value per
share, of Imperva, Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No(s).
             [COMPLETE AT THE TIME OF PURCHASE]  delivered herewith, and does
hereby irrevocably constitute and appoint the Secretary of the Company as the
undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company. THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

Dated:             ,             

 

PARTICIPANT

 

(Signature)

 

(Please Print Name)

 

Instructions to Participant: Please do not fill in any blanks other than the
signature line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action by the Participant.

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF PERFORMANCE SHARES AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Performance Shares Award (the “Notice”).

 

Name:

 

Address:

 

 

You (“Participant”) have been granted an award of Performance Shares under the
Plan subject to the terms and conditions of the Plan, this Notice and the
attached Performance Shares Award Agreement (hereinafter “Performance Shares
Agreement” ).

 

Number of Shares:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Expiration Date:

 

The date on which all the Shares granted hereunder become vested, with earlier
expiration upon the Termination Date

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the
Performance Shares Agreement, the Shares will vest in accordance with the
following schedule:  [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Performance Shares Agreement
or the Plan changes the at-will nature of that relationship. You acknowledge
that the vesting pursuant to this Notice is earned only upon the applicable
certification of attainment of the requisite Performance Factors enumerated
above while still in service as an Employee, Director or Consultant of the
Company. You also understand that this Notice is subject to the terms and
conditions of both the Performance Shares Award Agreement and the Plan, both of
which are incorporated herein by reference. You also have read both the
Performance Shares Agreement and the Plan.

 

PARTICIPANT

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

PERFORMANCE SHARES AGREEMENT

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
defined meanings in this Performance Shares Agreement (the “ Agreement ”).

Participant has been granted a Performance Shares Award (“Performance Shares
Award”) subject to the terms, restrictions and conditions of the Plan, the
Notice of Performance Shares Award (“Notice”) and this Agreement.

1. Settlement. Performance Shares shall be settled in Shares and the Company’s
transfer agent shall record ownership of such Shares in Participant’s name as
soon as reasonably practicable after achievement of the Performance Factors
enumerated in the Notice.

2. Stockholder Rights. Participant shall have no right to dividends or to vote
Shares until Participant is recorded as the holder of such Shares on the stock
records of the Company and its transfer agent.

3. No-Transfer. Participant’s interest in this Performance Shares Award shall
not be sold, assigned, transferred, pledged, hypothecated, or otherwise disposed
of.

4. Termination. Upon Participant’s Termination for any reason, all of
Participant’s rights under the Plan, this Agreement and the Notice in respect of
this Award shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.

5. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon issuance of the Shares, and Participant should consult a tax
adviser regarding Participant’s tax obligations prior to such settlement or
disposition. Upon vesting of the Shares, Participant will include in income the
fair market value of the Shares. The included amount will be treated as ordinary
income by Participant and will be subject to withholding by the Company when
required by applicable law. Before any Shares subject to this Agreement are
issued the Company shall withhold a number of Shares with a fair market value
(determined on the date the Shares are issued) equal to the minimum amount the
Company is required to withhold for income and employment taxes. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of issuance.

6. Acknowledgement. The Company and Participant agree that the Performance
Shares Award is granted under and governed by the Notice, this Agreement and by
the provisions of the Plan (incorporated herein by reference). Participant:
(a) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(b) represents that Participant has carefully read and is familiar with their
provisions, and (c) hereby accepts the Performance Shares Award subject to all
of the terms and conditions set forth herein and those set forth in the Plan,
this Agreement and the Notice.

7. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

 

--------------------------------------------------------------------------------

 

9. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.

10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser ’ s service, for any
reason, with or without cause.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this Performance Shares Award is granted under and governed by the terms
and conditions of the Plan, the Notice and this Agreement. Participant has
reviewed the Plan, the Notice and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Participant further agrees to notify the
Company upon any change in Participant’s residence address.

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Appreciation Right Award (the “Notice”).

 

Name:

 

Address:

 

 

You (“Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) of the Company under the Plan subject to the terms and conditions of
the Plan, this Notice and the Stock Appreciation Right Award Agreement (the “SAR
Agreement”).

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Fair Market Value on Date of Grant:

 

 

Total Number of Shares:

 

 

Expiration Date:

 

 

 

Post-Termination Exercise Period:

 

            Termination for Cause = None

 

 

            Voluntary Termination = 3 Months

 

 

            Termination without Cause = 3 Months

 

 

            Disability = 12 Months

 

 

            Death = 12 Months

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Stock
Appreciation Right Agreement, the SAR will vest and may be exercised, in whole
or in part, in accordance with the following schedule:  [INSERT VESTING
SCHEDULE]

 

 

 

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the SAR Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the SARs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the SAR Agreement and
the Plan, both of which are incorporated herein by reference. You have read both
the SAR Agreement and the Plan.

 

PARTICIPANT

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Stock Appreciation Right Award Agreement (the “Agreement”).

Participant has been granted Stock Appreciation Rights (“SARs”), subject to the
terms and conditions of the Plan, the Notice of Stock Appreciation Right Award
(the “Notice”) and this Agreement.

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.

2. Termination Period.

(a) General Rule. Except as provided below, and subject to the Plan, this SAR
may be exercised for 3 months after Participant’s Termination. In no event shall
this SAR be exercised later than the Expiration Date set forth in the Notice.

(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this SAR may be
exercised for twelve months, provided that in no event shall this SAR be
exercised later than the Expiration Date set forth in the Notice.

(c) Cause. Upon Participant’s Termination for Cause, the SAR shall expire on
such date of Participant’s Termination Date.

3. Grant of SAR. The Participant named in the Notice has been granted a SAR for
the number of Shares set forth in the Notice at the fair market value set forth
in the Notice. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.

4. Exercise of SAR.

(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of Participant’s death, Disability,
Termination for Cause or other Termination, the exercisability of the SAR is
governed by the applicable provisions of the Plan, the Notice and this
Agreement.

(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
SAR, the number of SARS to be exercised (the “Exercised SARs”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. This SAR
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice.

(c) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Participant on the date the SAR is
exercised with respect to such Exercised Shares.

5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during the lifetime of Participant only by the Participant
unless otherwise permitted by the Committee on a case-by-case basis. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

6. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice, which date is 10 years after the Date of Grant.

 

--------------------------------------------------------------------------------

 

7. U.S. Tax Consequences. For Participants subject to U.S. income tax, some of
the federal tax consequences relating to this SAR, as of the date of this SAR,
are set forth below. All other Participants should consult a tax advisor for tax
consequences relating to this SAR in their respective jurisdiction. THIS SUMMARY
IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS SAR.
The Participant will incur federal ordinary income tax liability upon exercise
of the SAR. The Participant will be treated as having received compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the Fair Market Value of the Exercised Shares on the date of exercise over their
Fair Market Value on the date of grant. If the Participant is an Employee or a
former Employee, the Company will be required to withhold from his or her
compensation an amount equal to the minimum amount the Company is required to
withhold for income and employment taxes or collect from Participant and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise. If the Participant holds the Shares received
upon exercise of the SAR for at least one year, any gain realized on disposition
of the Shares will be treated as long-term capital gain for federal income tax
purposes.

8. Acknowledgement. The Company and Participant agree that the SAR is granted
under and governed by the Notice, this Agreement and the provisions of the Plan
(incorporated herein by reference). Participant: (a) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (b) represents that Participant has
carefully read and is familiar with their provisions, and (c) hereby accepts the
SAR subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice.

9. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

11. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

12. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this SAR is granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing or electronically accepting the Notice,
and fully understands all provisions of the Plan, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice.

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units), including any
country-specific terms and conditions contained in the attached Appendix
(together, the “Agreement”).

 

Number of RSUs:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Expiration Date:

 

The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date.

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule: 25% of Eligible
Shares (as defined in Appendix A attached hereto) shall vest when the
Participant completes twelve months of continuous service after the Vesting
Commencement Date and 6.25% of such shares shall vest when the Participant
completes each three month period of continuous service thereafter; provided
that no RSU shall vest unless an Acquisition (as defined in Appendix A) is not
consummated by June 30, 2014, provided further that no RSUs shall settle earlier
than the RSU Determination Date (as defined in Appendix A); it being understood
that with respect to the service-based component of vesting, there shall be no
separate requirement of continued service through the RSU Determination Date.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing service as an active Employee, Director or Consultant of the
Company through the date of such vesting and except as otherwise provided in
this Agreement. No portion of the RSUs will become vested after Participant’s
Termination; provided that, if Participant’s Termination occurs prior to the RSU
Determination Date, the portion of the RSUs that are vested at the time of
Participant’s Termination will not settle until following the occurrence of the
RSU Determination Date, in accordance with the terms and the conditions hereof.
You also understand that this Notice is subject to the terms and conditions of
both the Agreement and the Plan, both of which are incorporated herein by
reference. By signing below or electronically accepting the Agreement, you
confirm you have read and agreed to the terms and conditions of this Notice, the
Agreement and the Plan.

 

PARTICIPANT

 

IMPERVA, INC.

 

 

 

 

 

Signature:

 

 

By:

 

Print Name: 

 

 

Its:

 

Date:

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IMPERVA, INC.

2011 STOCK OPTION AND INCENTIVE PLAN

AWARD AGREEMENT (RESTRICTED STOCK UNITS)

Unless otherwise defined herein, the terms defined in the Imperva, Inc. (the
“Company”) 2011 Stock Option and Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units), including any
country-specific terms and conditions contained in the attached Appendix
(together, the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

1. Settlement. Subject to Appendix A, settlement of RSUs shall be made within
7 days following the later of (a) the RSU Determination Date; and (b) the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant until he or she has acquired Shares in the
Company through settlement of RSUs.

4. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

5. Termination. If Participant’s Termination (for any reason whatsoever, whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any, but without prejudice to the Participant’s right
to claim damages for such Participant’s Termination), all unvested RSUs shall be
forfeited to the Company forthwith, and all rights of Participant to such RSUs
shall immediately terminate and will not be extended by any notice period ( e.g
., active services would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) unless during such notice period Participant has
actively continued to provide services to the Company. In case of any dispute as
to whether Termination has occurred (including whether Participant may still be
considered to be providing services while on an approved leave of absence), the
Committee shall have sole discretion to determine whether such Termination has
occurred and the effective date of such Termination.

6. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

1

--------------------------------------------------------------------------------

 

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii) withholding in Shares to be issued upon settlement of the RSUs, provided,
however that if Participant is a Section 16 officer of the Company under the
Exchange Act, then the Committee shall establish the method of withholding from
alternatives (i)-(iii) herein and, if the Committee does not exercise its
discretion prior to the Tax-Related Items withholding event, then Participant
shall be entitled to elect the method of withholding from the alternatives
above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

7. U.S. Tax Consequences. If Participant is a U.S. taxpayer, Participant
acknowledges that there will be tax consequences upon the vesting and/or
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and Participant should consult a tax adviser regarding
Participant’s tax obligations prior to such vesting, settlement or disposition.
Upon vesting of the RSUs, the Fair Market Value of the Shares subject to the
RSUs is subject to payroll taxes (e.g., FICA), and when the Shares are released
following vesting, the Fair Market Value of the Shares is subject to U.S.
federal, state and local income taxes. Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than 12 months from the date of settlement. Further, an RSU may be
considered a deferral of compensation that may be subject to Section 409A of the
Code. Section 409A of the Code imposes special rules to the timing of making and
effecting certain amendments of this RSU with respect to distribution of any
deferred compensation. You should consult your personal tax advisor for more
information on the actual and potential tax consequences of this RSU.

8. Acknowledgement of Nature of the Grant. The Company and Participant agree
that the RSUs are granted under and governed by the Notice, this Agreement and
the provisions of the Plan. Participant acknowledges receipt of a copy of the
Plan and the Plan prospectus, represents that Participant has carefully read and
is familiar with their provisions, and hereby accepts the RSUs subject to all of
the terms and conditions set forth herein and those set forth in the Plan and
the Notice. Participant further acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan, provided that any such
modification, amendment, suspension or termination may not, without the written
consent of a Participant, impair any of such Participant’s rights under any RSUs
previously granted;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

2

--------------------------------------------------------------------------------

 

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(d) the RSU grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer, its Parent, Subsidiary or affiliate of
the Company and shall not interfere with the ability of the Company, the
Employer, its Parent, Subsidiary or affiliate of the Company, as applicable, to
terminate Participant’s employment or service relationship (if any) for any
reason;

(e) Participant is voluntarily participating in the Plan;

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
any of its Subsidiaries, affiliates or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, its Parent,
Subsidiaries and affiliates and the Employer from any such claim (which release,
for the avoidance of doubt, will not extend to (a) any of Participant’s rights
to receive consideration pursuant to the terms of an Acquisition or Corporate
Transaction in Participant’s capacity as a holder of capital stock of the
Company, or (b) impair Participant’s ability to receive any capital stock of the
Company upon settlement of the RSUs, or prohibit participant from making a claim
related to or arising out of the foregoing (a) and (b)); if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have any unvested RSUs or any such benefits transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares of the Company
(for the avoidance of any doubt, any RSUs which are vested (due to the lapsing
of time-based vesting conditions) at the time of a Corporate Transaction
affecting the Shares of the Company shall be assumed or be exchanged for cash at
such time, or provision for be made for the assumption or cashout thereof
following the RSU Determination Date); and

(k) the following provisions apply only if Participant is providing services
outside the United States:

(i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;

(ii) Participant acknowledges and agrees that neither the Company, the Employer,
its Parent, nor any Subsidiary or affiliate of the Company shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares of acquired upon settlement.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

3

--------------------------------------------------------------------------------

 

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company, its Parent, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor(“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, its designated Plan broker, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, Participant’s employment status and/or career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant RSUs or other Awards or administer or maintain such
Awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

11. Entire Agreement; Enforcement of Rights. This Agreement, the Plan, the
Notice, and the Share Exchange Agreement (as defined in Appendix hereto)
constitute the entire agreement and understanding of the parties relating to the
subject matter herein and supersede all prior discussions between them. Any
prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. Participant
acknowledges that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by Participant or any other Plan
participant.

12. Compliance with Laws and Regulations. Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon settlement
of the RSU prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. SEC or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.

4

--------------------------------------------------------------------------------

 

13. Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without reference to such state’s principles of conflicts of law. Participant
hereby acknowledges and agrees that any dispute with regard to or arising under
this Agreement, including, for the avoidance of doubt, the calculation of the
number of “Eligible Shares” (and any other condition relating to the
“Acquisition” under Appendix A) shall be resolved by arbitration in accordance
with Section 10.10(a) of the Share Exchange Agreement (as defined below), with
the actions and agreements of the Sellers’ Representative with respect thereto
(including whether to pursue or settle such claim) binding on the
Participant,  mutatis mutandis . Subject to the foregoing agreement to
arbitrate, the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the state courts of the State of California located within the
County of San Mateo in the State of California and the Federal courts of the
United States of America located within the Northern District of California in
respect of the interpretation and enforcement of the provisions of this
Agreement and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or thereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that it is inconvenient ( forum non conveniens ) or that this Agreement or any
such document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a California State or Federal court. The
parties hereto hereby consent to and grant any such court jurisdiction over the
person of such parties and over the subject matter of such dispute. With respect
to any particular action, suit or proceeding, venue shall lie solely in the
County of San Mateo, California with respect to state court matters or in the
Northern District of California with respect to Federal court matters.

14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

15. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Appendices. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in any Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Any Appendix attached hereto
constitutes part of this Agreement.

17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company reasonably
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this RSU is granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Notice and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address.

 

 

 

5

--------------------------------------------------------------------------------

 

AWARD AGREEMENT (RESTRICTED STOCK UNITS)

APPENDIX A

IMPERVA, INC. 2011 STOCK OPTION AND INCENTIVE PLAN

RSU Terms of Vesting and Settlement

All capitalized terms used in this Appendix but not defined in this Appendix
shall have the definitions ascribed to such terms in the Share Exchange
Agreement and the Plan (each as defined herein). As used in this Agreement, the
following terms shall have the following meanings:

(a) “2014 Revenue Amount” means the sum of (i) the revenue (determined in
accordance with GAAP) actually recognized by the Company, on a consolidated
basis with the Israeli Subsidiary, during the twelve (12) month period ending
December 31, 2014; and (ii) the revenue (determined in accordance with GAAP)
actually recognized by Buyer, on a consolidated basis with the its direct or
indirect subsidiaries (other than the Company and the Israeli Subsidiary),
during the twelve (12) month period ending December 31, 2014, from the sale,
license or other transaction or disposition of any Company Products and/or
Company Intellectual Property and/or any products, services or Intellectual
Property to the extent evidenced by or embodied in and/or related to Company
Intellectual Property created by or on behalf of such Persons before or after
the Closing (as defined in the Share Exchange Agreement), including managed
services to the extent that they relate to Company Products and/or Company
Intellectual Property, and including, without limitation, any enhancements,
modifications and derivatives thereof (in each case, net of any refunds and/or
returns or related reversals in revenue). Notwithstanding anything in the
foregoing to the contrary, 2014 Revenue Amount shall not include any
intercompany revenues resulting from sales between or among any of the Buyer,
the Company, and the Israeli Subsidiary during the time periods indicated nor
shall it include any revenue actually recognized or derived in connection with
the sale, license or other transaction or disposition of any Buyer or other
product that do not incorporate or are not based on any Company Intellectual
Property, irrespective of whether it is bundled or otherwise sold with Company
Products or products based on Company Intellectual Property.

(b) “Acquisition” means the consummation of the Share Exchange in accordance
with and subject to the terms and conditions of the Share Exchange Agreement.

(c) “Actual 2014 Revenue Amount” means the 2014 Revenue Amount as finally
determined pursuant to the procedure set forth Section 1.8 of the Share Exchange
Agreement, mutatis mutandis (which, for purposes hereof, shall be read to
replace all references to “2013” with “2014”).

(d) “Actual Aggregate (Gross) RSU Amount” means the number of RSUs obtained by
dividing (i) the Actual Aggregate (Gross) RSU Value by (ii) the Collared Buyer
Stock Price Per Share (RSU Determination Date).

(e) “Actual Aggregate (Gross) RSU Value” means (i) the dollar ($) amount
obtained by multiplying (i) the Actual 2014 Revenue Amount by  (ii) eight (8) 
less  (ii) Buyer Loan Amount.

(f) “Actual Aggregate (Net) RSU Amount” means the number of RSUs obtained by
dividing (i) the Actual Aggregate (Net) RSU Value by (ii) the Collared Buyer
Stock Price Per Share (RSU Determination Date).

(g) “Actual Aggregate (Net) RSU Value” means the dollar ($) amount obtained by
subtracting (i) the lesser of (a) the Actual Indemnity Excess Claims Value and
(b) the Actual RSU Indemnity Value, from (ii) the RSU Holder Portion of the
Actual Aggregate (Gross) RSU Value; provided that for the avoidance of doubt
that there shall not be a duplication of recovery of Indemnifiable Damages by
Buyer hereunder and under the Share Exchange Agreement.

1

--------------------------------------------------------------------------------

 

(h) “Actual Aggregate Seller and Optionholder Consideration Value” means the
dollar ($) amount that is the sum of (i) the Transaction Expenses and (ii) the
amount obtained by multiplying (a) the number of shares of Buyer Common Stock
obtained by adding (i) the Actual Aggregate Seller Amount (less the portion of
the Actual Aggregate Seller Amount attributable to non-employee Sellers) and
(ii) the aggregate number of shares of Buyer Common Stock issuable upon exercise
of all Company Options assumed by Buyer (after the determination of the Actual
Equity Exchange Ratio) pursuant to Section 1.2(b) of the Share Exchange
Agreement)  by  (b) the Buyer Stock Price Per Share.

(i) “Actual Eligible RSU Percentage” means the quotient obtained by dividing
(i) the Actual Aggregate (Net) RSU Amount by (ii) the RSU Holder Portion of
Maximum Estimated Aggregate RSU Amount, not to exceed 100%.

(j) “Actual Indemnity Claims Value” means the sum of (i) any Indemnifiable
Damages actually recovered by any Indemnified Person(s) pursuant (and subject to
the terms, conditions and limitations) set forth in ARTICLE 9 of the Share
Exchange Agreement, if any (with shares of Buyer Common Stock valued at the
Buyer Stock Price Per Share (as defined in the Share Exchange Agreement), and
(ii) the Pending Claims Value.

(k) “Actual Indemnity Excess Claim Value” means the greater of (i) zero (0) and
(ii) the dollar ($) amount obtained by subtracting  (a) the dollar ($) amount
obtained by multiplying  (1) the Indemnity Holdback Amount by (2) the Buyer
Stock Price Per Share, from (b) the Actual Indemnity Claims Value.

(l) “Actual RSU Indemnity Amount” means the number of RSUs obtained by
multiplying (i) the RSU Holder Portion of the Actual Aggregate (Gross) RSU
Amount by (ii) the Indemnity Holdback Percentage.

(m) “Actual RSU Indemnity Value” means the sum of (i) the dollar ($) amount
obtained by multiplying (x) the Actual RSU Indemnity Amount by (y) the Collared
Buyer Stock Price Per Share (RSU Determination Date), plus (ii) any portion of
the Actual Indemnity Claims Value that is attributable to breach of Fundamental
Claims to the extent such amount plus the amount of item (i) of this definition
(if any) exceeds the Indemnity Holdback Amount (without duplication),  provided,
however , that any such excess amount shall be forfeited from the PRSUs granted
hereunder on a pro rata share amongst the Participants and in any event up to
each Participant’s pro rata share of the RSU Holder Portion of Maximum Estimated
Aggregate RSU Value.”

(n) “Agreement Date” has the meaning set forth in the Share Exchange Agreement.

(o) “Buyer” means Imperva, Inc., a Delaware corporation.

(p) “Buyer Stock Price Per Share Collar Percentage” means twenty percent (20%).

(q) “Buyer Stock Price Per Share Lower Collar” means the price per share of
Buyer Common Stock obtained by multiplying (i) the difference of (a) one (1) 
less  (b) the Buyer Stock Price Per Share Collar Percentage (expressed as a
fractional number), by  (ii) the Buyer Stock Price Per Share (Initial).

(r) “Buyer Stock Price Per Share (RSU Determination Date)” means the average of
the closing prices of Buyer Common Stock as quoted on the New York Stock
Exchange for the ten (10) consecutive trading days ending with the trading day
that is the last day prior to the RSU Determination Date.

(s) “Buyer Stock Price Per Share (Initial)” means the average of the closing
prices of Buyer Common Stock as quoted on the New York Stock Exchange for the
ten (10) consecutive trading days ending with November 7, 2013.

(t) “Buyer Stock Price Per Share Upper Collar” means the price per share of
Buyer Common Stock obtained by multiplying (i) the sum of (a) one (1) 
plus  (b) the Buyer Stock Price Per Share Collar Percentage (expressed as a
fractional number), by  (ii) the Buyer Stock Price Per Share (Initial).

(u) “Collared Buyer Stock Price Per Share (RSU Determination Date)” means the
price per share of Buyer Common Stock that is equal to the Buyer Stock Price Per
Share (RSU Determination Date), but not less than the Buyer Stock Price Per
Share Lower Collar and not more than the Buyer Stock Price Per Share Upper
Collar.

(v) “Company” means Incapsula, Inc., a Delaware corporation (for purposes of
this Appendix A only).

2

--------------------------------------------------------------------------------

 

(w) “Eligible Shares” means RSUs covering a number of shares of Buyer Common
Stock obtained by multiplying (i) the Number of RSUs set forth in the Notice by
(ii) the Actual Eligible RSU Percentage. For the avoidance of any doubt, to the
extent any of the total Number of RSUs set forth in the Notice do not become
Eligible Shares (such shares, the “Forfeited Shares”) upon the RSU Determination
Date, the Forfeited Shares shall, immediately following the RSU Determination
Date, be forfeited by the Participant and returned to the pool of shares of
Buyer Common Stock available for future grant under the Plan and the Additional
PRSU Agreements (as such term is defined in the Share Exchange Agreement).
Notwithstanding anything in the foregoing to the contrary, Forfeited Shares
shall in no case include any shares of Buyer Common Stock or RSU’s subject to a
Pending Claim until the resolution of such Pending Claim in accordance with the
terms hereof and the Share Exchange Agreement; and, in such event, such shares
or RSUs shall be inchoate and will not be forfeited or become Eligible Shares,
as the case may be following resolution of the Pending Claim, until the
determination of the Pending Claim in accordance with the terms of the Share
Exchange Agreement (at which time the operation hereof shall become effective).

(x) “Israeli Subsidiary” means Incapsula, Ltd., the Company’s wholly owned
subsidiary incorporated under the laws of the State of Israel.

(y) “Maximum Estimated 2014 Revenue Amount” means $12,000,000.

(z) “Maximum Estimated Aggregate RSU Amount” means the number of RSUs obtained
by dividing (i) the Maximum Estimated Aggregate RSU Value by (ii) the Buyer
Stock Price Per Share Lower Collar.

(aa) “Maximum Estimated Aggregate RSU Value” means the dollar ($) amount
obtained by multiplying (i) the Maximum Estimated 2014 Revenue Amount
by  (ii) eight (8).

(bb) “Maximum Estimated RSU Indemnity Amount” means the number of RSUs obtained
by multiplying (i) the RSU Holder Portion of the Maximum Estimated Aggregate RSU
Amount by (ii) the Indemnity Holdback Percentage.

(cc) “Maximum Estimated RSU Indemnity Value” means the dollar ($) amount
obtained by multiplying (i) the RSU Holder Portion of the Maximum Estimated
Aggregate RSU Value by  (ii) the Indemnity Holdback Percentage.

(dd) “Pending Claims” means any unresolved or unsatisfied claims for
Indemnifiable Damages specified in any Claim Certificate delivered by Buyer in
accordance with ARTICLE 9 of the Share Exchange Agreement, irrespective of any
limitation on the amount of Indemnifiable Damages in the Share Exchange
Agreement (other than time based limitations).

(ee) “Pending Claims Value” means the dollar ($) amount obtained by multiplying
(a) the total number of shares of Buyer Common Stock subject to any Pending
Claims, by  (b) the Buyer Stock Price Per Share (as defined in the Share
Exchange Agreement).

(ff) “RSU Determination Date” means the later of (i) the date on which the 2014
Revenue Amount is finally determined pursuant to this Appendix A (being the
procedure set forth Section 1.8 of the Share Exchange Agreement, mutatis
mutandis, which, for purposes hereof, shall be read to replace all references to
“2013” with “2014”) and (ii) the expiration of the Claims Period.

(gg) “RSU Holder Portion of Maximum Estimated Aggregate RSU Amount” means the
number of RSUs obtained by dividing (i) the RSU Holder Portion of Maximum
Estimated Aggregate RSU Value by (ii) the Buyer Stock Price Per Share Lower
Collar.

(hh) “RSU Holder Portion of Maximum Estimated Aggregate RSU Value” means the
dollar ($) amount obtained by subtracting (a) the Actual Aggregate Seller and
Optionholder Consideration Value from  (b) the dollar ($) amount obtained by
multiplying  (i) the Maximum Estimated Aggregate RSU Value by (ii) the RSU
Holder Pro Rata Share.

(ii) “RSU Holder Portion of Actual Aggregate (Gross) RSU Amount” means the
number of RSUs obtained by multiplying (i) the Actual Aggregate (Gross) RSU
Amount by (ii) the RSU Holder Pro Rata Share.

(jj) “RSU Holder Portion of Actual Aggregate (Gross) RSU Value” means the dollar
($) amount obtained by subtracting (a) the Actual Aggregate Seller and
Optionholder Consideration Value  from  (b) the dollar ($) amount obtained by
multiplying (i) the Actual Aggregate (Gross) RSU Value by (ii) the RSU Holder
Pro Rata Share.

3

--------------------------------------------------------------------------------

 

(kk) “RSU Holder Pro Rata Share” means the quotient obtained by dividing (a) the
Actual Aggregate Seller and Optionholder Consideration Value by (ii) the Actual
Aggregate Consideration Value.

(ll) “Sellers” mean the holders of shares of Company Common Stock listed on
Schedule A to the Share Exchange Agreement, comprising all Company stockholders
other than Buyer.

(mm) “Share Exchange Agreement” means that certain Share Exchange Agreement
expected to be dated on or about February 2014, by and among Buyer, the Company,
the Israeli Subsidiary, the Sellers and Gur Shatz, in his separate capacity as
the Sellers’ Representative (in the form attached hereto as Annex A ).

The determination and resolution of indemnification claims shall be subject to
determination and resolution as set forth in the Share Exchange Agreement,
mutatis mutandis to cover, to the extent and as it relates to, the determination
of Eligible Shares relating to indemnification (including that not more than 10%
of the RSU Holder Portion of Actual Gross Aggregate RSU Value will be reduced
for General Claims, and not more than 15% for claims related to Special Claims,
with the thresholds for indemnification of such claims to be cumulative with
those provided in Section 9.3 of the Share Exchange Agreement). Participant
acknowledges and agrees that all disputes regarding indemnification matters, the
calculation of the number of Eligible Shares and any other condition relating to
the Acquisition will be subject to the decisions of the Sellers’ Representative
and the dispute resolutions provisions and the mechanisms in the Share Exchange
Agreement, mutatis mutandis.

In addition to the foregoing terms, to the extent any Pending Claims are
outstanding as of the RSU Determination Date, a number of RSUs (or shares
subject thereto) equal to the quotient obtained by dividing  (a) the Pending
Claims Value  by  (b) the Buyer Stock Price Per Share (RSU Determination Date)
shall be deemed not to be Eligible Shares (the “Reserved Shares”) and Holder’s
pro rata portion of such Reserved Shares shall be included in the RSU Holder
Portion of Actual Aggregate (Gross) RSU Amount and issued, if applicable, to
Holder within seven (7) days following resolution of the Pending Claim in
accordance with the terms of the Share Exchange Agreement. Promptly following
the resolution of any Pending Claims, in accordance with the Share Exchange
Agreement, the portion of the RSUs subject to such formerly Pending Claims shall
promptly become Eligible Shares to the extent the other provisions of this
Appendix would have resulted in them being Eligible Shares during the pendency
of such Pending Claims but for the fact that they were Reserved Shares pursuant
to this paragraph.

For the avoidance of any doubt, by Holder’s acceptance of the RSU’s and entering
into this Agreement, Holder is appointing Sellers’ Representative as the agent
for and on behalf of the Holder in the same manner and to the same effect the
Sellers have appointed the Sellers’ Representative with respect to the Share
Exchange Agreement,  mutatis mutandis , including, but not limited, to: (i) give
and receive notices, instructions, and communications permitted or required
under this Agreement for and on behalf of Holder to or from the Buyer relating
to this Agreement or any of the transactions and other matters contemplated
hereby or thereby; (ii) consent or agree to, negotiate, enter into, or, if
applicable, contest, prosecute or defend, settlements and compromises of, and
demand arbitration and comply with orders of courts and awards of arbitrators
with respect to, any and all claims, resolve any such claims, take any actions
in connection with the resolution of any dispute relating hereto or to the
transactions contemplated hereby; (iii) take or forego any or all actions
permitted or required or necessary in the judgment of the Sellers’
Representative for the accomplishment of the foregoing and all of the other
terms, conditions and limitations of this Agreement; (iv) consult with legal
counsel, independent public accountants and other experts selected by it;
(v) consent or agree to any amendment to this Agreement or to waive any terms
and conditions of this Agreement; and (vi) take all actions necessary or
appropriate in the judgment of the Sellers’ Representative for the
accomplishment of the foregoing, in each case without having to seek or obtain
the consent of any Holder under any circumstance.

4

--------------------------------------------------------------------------------

 

AWARD AGREEMENT (RESTRICTED STOCK UNITS) – INTERNATIONAL

APPENDIX B

IMPERVA, INC. 2011 STOCK OPTION AND INCENTIVE PLAN

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country-specific terms and conditions that
apply to Participant’s resident in countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.

Participant acknowledges that local exchange control laws may apply to
Participant as a result of the acquisition of Shares, opening of an off-shore
bank or brokerage account and acquisition of foreign currency. By accepting the
RSUs, Participant agrees to comply with applicable exchange control laws
associated with participation in the Plan. Participant further acknowledges that
if he or she has any questions regarding his or her responsibilities in this
regard, Participant will seek advice from his or her personal legal advisor, at
Participant’s own cost, and further agrees that neither the Company, its Parent,
any Subsidiary of affiliate or the Employer will be liable for any fines or
penalties resulting from Participant’s failure to comply with applicable laws
concerning the acquisition and disposition of Shares.

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment after the RSUs are
granted or is considered resident of another country for local law purposes, the
terms and conditions contained herein may not be applicable to Participant, and
the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to Participant.

Israel

Trust Arrangement.

Participant understands and agrees that the RSUs awarded under the Agreement are
awarded subject to and in accordance with the terms and conditions of the Plan,
Appendix B (the “Sub-Plan”), the Trust Agreement (the “Trust Agreement”) between
the Company and the Company’s trustee appointed by the Company or its Subsidiary
in Israel (the “Trustee”) and the Agreement, or any successor trustee. In the
event of any inconsistencies between the Sub-Plan, the Agreement and/or the
Plan, the Sub-Plan will govern.

Nature of Grant.

The following provisions supplement section 8 of the Agreement:

The RSUs are intended to qualify for favorable tax treatment in Israel as a
“Capital Gain Award” (as defined in the Sub-Plan) subject to the terms and
conditions of Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961
(“Section 102”)(as defined in the Sub-Plan) and the rules promulgated therunder.
Notwithstanding the foregoing, by accepting the RSUs, Participant acknowledges
that the Company cannot guarantee or represent that the favorable tax treatment
under Section 102 will apply to the RSUs.

By accepting the RSUs, Participant: (a) acknowledges receipt of and represents
that Participant has read and is familiar with the terms and provisions of
Section 102, the Plan, the Sub-Plan, the Trust Agreement and the Agreement;
(b) accepts the RSUs subject to all of the terms and conditions of the
Agreement, the Plan, the Sub-Plan, the Trust Agreement and Section 102 and the
rules promulgated thereunder; and (c) agrees that the RSUs and/or any Shares
issued in connection therewith, will be registered for the benefit of
Participant in the name of the Trustee as required to qualify under
Section 102.Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation to the Plan, or any RSUs or Share granted thereunder. Participant
agrees to execute any and all documents which the Company or the Trustee may
reasonably determine to be necessary in order to comply with Section 102 and the
Income Tax Ordinance (New Version) – 1961 (“ITO”).

5

--------------------------------------------------------------------------------

 

Payment.

Notwithstanding the Vesting Schedule set forth on the Notice, if the vesting of
the RSUs occurs during the “Holding Period” (as defined in the Sub-Plan), the
Shares issued upon the vesting of the RSUs shall be issued to and deposited with
the Trustee for the benefit of Participant and shall be held in trust for the
Holding Period. After termination of the Holding Period, the Trustee may release
the RSUs and any Shares issued with respect thereto under the terms set forth in
the Sub-Plan, and in accordance with the terms and conditions of Section 102,
the ITO and any approval by the Israeli Tax Authority (“ITA”).

In the event that such vesting occurs after the end of the Holding Period, the
Shares issued upon the vesting of the RSUs shall either (i) be deposited with
the Trustee, or (ii) be transferred to Participant directly or into a brokerage
account in his or her name, provided that Participant first complies with his or
her obligations for Tax-Related Items.

In the event that Participant elects to have the Shares transferred to
Participant without selling such Shares, Participant shall become liable to pay
Tax-Related Items immediately in accordance with the provisions of the ITO.
Participant will not be entitled to receive the Shares prior to the full payment
of Tax-Related Items and neither the Company not the Trustee shall be required
to release any Shares to Participant until all payments required to be made
under the ITO have been fully satisfied.

Data Privacy.

The following provision supplements section 10 of the Agreement:

Without derogating from the scope of section 10 of the Agreement, Participant
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Participant’s country and further transfers thereafter
as may be required to a broker or other third party.

Electronic Delivery and Acceptance.

The following provision supplements section 15 of the Agreement.

To the extent required pursuant to Israeli tax law and/or by the Trustee,
Participant consents and agrees to deliver hard-copy written notices and/or
actual copies of any notices or confirmations provided by Participant related to
his or her participation in the Plan.

Securities Law Information.

The RSUs are offered in accordance with an exemption from the requirement to
publish a prospectus which the Company received from the Israel Securities
Authority on January 26, 2012,under Section 15D of the Israeli Securities Law,
1968.

The Shares available under the Plan are registered in the U.S. pursuant to the
Form S-8 registration statement which was filed with the U.S. Securities and
Exchange Commission on November 9, 2011.

A copy of the Plan and the Forms S-8, including the documents referenced
therein, was provided to Participant concurrently with the Agreement. Following
the Acquisition, Participant may obtain a copy of such documents from the
Company’s intranet site located at:
https://compass.imperva.com/community/legal/stock_plan_prospectuses. These
documents are also available at Participant’s local office.

 

 

 

6

--------------------------------------------------------------------------------

 

ANNEX A

SHARE EXCHANGE AGREEMENT

[Filed as Exhibit 2.1 to the Registrant’s Current Report Form 8-K, filed on
February 11, 2014 and incorporated herein by reference]

 

 

 